UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10 / 31 Date of reporting period: 7 / 31 / 2010 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series as appropriate. Dreyfus Global Absolute Return Fund Dreyfus Global Real Return Fund Dreyfus Total Return Advantage Fund Global Alpha Fund -1- FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Global Absolute Return Fund July 31, 2010 (Unaudited) Principal Short-Term Investments78.0% Amount ($) Value ($) U.S. Treasury Bills: 0.12%, 9/9/10 630,000 a 629,920 0.12%, 9/23/10 2,100,000 2,099,622 0.13%, 8/5/10 400,000 399,994 0.15%, 9/2/10 660,000 659,911 0.15%, 10/21/10 3,638,000 3,636,949 0.15%, 10/28/10 1,030,000 1,029,664 0.16%, 8/19/10 2,590,000 2,589,786 0.16%, 8/26/10 600,000 599,934 Total Short-Term Investments (cost $11,645,557) Face Amount Covered by Options Purchased7.1% Contracts ($) Value ($) Call Options U.S. Treasury 10 Year Notes August 2010 @108 (cost $926,672) 6,700,000 b Other Investment16.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,499,000) 2,499,000 c Total Investments (cost $15,071,229) 87.4% Cash and Receivables (Net) 12.6% Net Assets 100.0% a Held by a broker as collateral for open financial futures positions. b Non-income producing security. b Investment in affiliated money market mutual fund. At July 31, 2010, the aggregate cost of investment securities for income tax purposes was $15,071,229. Net unrealized appreciation on investments was $132,989, of which $132,989 related to appreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Short-Term/Money Market Investments 94.7 Options Purchased 7.1  Based on net assets. 100-842-42 STATEMENT OF FINANCIAL FUTURES July 31, 2010 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2010 ($) Financial Futures Long CAC 40 10 Euro 37 1,755,328 August 2010 16,298 Euro-Bond 30 5,024,232 September 2010 (9,984) FTSE 100 33 2,710,679 September 2010 42,801 Financial Futures Short Long Gilt 18 (3,425,336) September 2010 (24,256) Japanese 10 Year Bond 1 (1,636,741) September 2010 (14,780) Japanese 10 Year Mini Bond 71 (11,624,960) September 2010 (63,638) S & P 500 Emini 3 (164,745) September 2010 (6,523) TOPIX 13 (1,270,598) September 2010 41,295 U.S. Treasury 10 Year Notes 2 (247,625) September 2010 (1,438) Gross Unrealized Appreciation Gross Unrealized Depreciation 100-842-42 100-842-42 At July 31, 2010, the fund held the following forward foreign currency exchange contracts: Unrealized Forward Foreign Currency Foreign Appreciation Exchange Contracts Currency Amount Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 9/15/2010 1,737,589 1,435,752 1,562,876 127,124 Australian Dollar, Expiring 9/15/2010 252,390 210,256 227,012 16,756 Australian Dollar, Expiring 9/15/2010 107,400 89,952 96,601 6,649 Australian Dollar, Expiring 9/15/2010 177,210 147,589 159,391 11,802 Australian Dollar, Expiring 9/15/2010 136,950 119,826 123,180 3,354 Australian Dollar, Expiring 9/15/2010 112,050 98,542 100,783 2,241 Canadian Dollar, Expiring 9/15/2010 1,451,838 1,391,783 1,411,307 19,524 Canadian Dollar, Expiring 9/15/2010 47,190 45,525 45,873 348 Canadian Dollar, Expiring 9/15/2010 28,600 27,684 27,801 117 Canadian Dollar, Expiring 9/15/2010 67,210 64,700 65,333 633 Canadian Dollar, Expiring 9/15/2010 156,000 150,706 151,645 939 Euro, Expiring 9/15/2010 23,382 29,566 30,469 903 Euro, Expiring 9/15/2010 173,700 221,715 226,346 4,631 Euro, Expiring 9/15/2010 1,041,250 1,345,180 1,356,839 11,659 Euro, Expiring 9/15/2010 17,819 22,967 23,220 253 Japanese Yen, Expiring 9/15/2010 61,665,618 677,216 714,059 36,843 Japanese Yen, Expiring 9/15/2010 68,156,736 745,901 789,224 43,323 Japanese Yen, 100-842-42 Expiring 9/15/2010 25,236,420 277,171 292,226 15,055 Japanese Yen, Expiring 9/15/2010 15,294,800 167,820 177,107 9,287 Japanese Yen, Expiring 9/15/2010 35,942,780 394,474 416,201 21,727 Japanese Yen, Expiring 9/15/2010 19,651,950 222,109 227,561 5,452 Japanese Yen, Expiring 9/15/2010 24,019,050 272,046 278,130 6,084 Swiss Franc, Expiring 9/15/2010 167,300 154,473 160,679 6,206 Swiss Franc, Expiring 9/15/2010 97,874 92,682 94,001 1,319 Swiss Franc, Expiring 9/15/2010 385,200 365,853 369,957 4,104 Sales: Proceeds ($) British Pound, Expiring 9/15/2010 637,994 927,956 1,000,883 (72,927) British Pound, Expiring 9/15/2010 87,200 127,893 136,799 (8,906) British Pound, Expiring 9/15/2010 143,880 209,978 225,718 (15,740) British Pound, Expiring 9/15/2010 204,920 298,995 321,478 (22,483) British Pound, Expiring 9/15/2010 440,550 670,715 691,134 (20,419) British Pound, Expiring 9/15/2010 360,450 550,306 565,473 (15,167) British Pound, Expiring 9/15/2010 504,900 771,543 792,086 (20,543) British Pound, Expiring 9/15/2010 89,100 136,334 139,780 (3,446) British Pound, Expiring 9/15/2010 9,167 13,984 14,381 (397) British Pound, Expiring 9/15/2010 65,593 100,082 102,902 (2,820) Euro, Expiring 9/15/2010 1,483,576 1,781,997 1,933,229 (151,232) Euro, Expiring 9/15/2010 160,000 196,805 208,494 (11,689) Euro, Expiring 9/15/2010 87,750 108,261 114,346 (6,085) 100-842-42 Euro, Expiring 9/15/2010 140,400 173,245 182,953 (9,708) Gross Unrealized Appreciation Gross Unrealized Depreciation 100-842-42 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Mutual Funds 2,499,000 - - U.S. Treasury - 11,645,780 - Other Financial Instruments: Forward Foreign Currency Exchange - 356,333 - Contracts+ Futures+ 100,394 - - Options Purchased 1,059,438 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange - (361,562) - Contracts+ Futures+ (120,619) - - + Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments in debt securities excluding short-term investments (other than U.S.Treasury Bills), financial futures, options and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Real Return Fund July 31, 2010 (Unaudited) Common Stocks69.2% Shares Value ($) Australia2.5% Newcrest Mining 4,328 Brazil1.8% Petroleo Brasileiro, ADR 1,410 44,909 Tele Norte Leste Participacoes, ADR 3,100 45,353 Canada3.6% Barrick Gold 1,960 80,556 France.9% Thales 1,400 Germany4.2% Bayer 1,685 96,868 Deutsche Telekom 8,650 116,217 Japan.8% Nomura Holdings 7,000 Netherlands3.0% Koninklijke KPN 3,480 48,433 Reed Elsevier 4,000 51,761 Royal Dutch Shell, Cl. A 1,856 51,493 Norway.9% Statoil 2,185 Peru1.0% Cia de Minas Buenaventura, ADR 1,350 Poland1.1% Telekomunikacja Polska 10,475 South Africa3.1% Gold Fields 5,735 77,316 MTN Group 4,865 77,991 South Korea.4% LG Uplus 3,450 Spain.8% Acciona 445 Sweden1.1% TeliaSonera 7,800 Switzerland5.2% Actelion 690 a 27,906 Novartis 1,440 69,878 Roche Holding 543 70,631 Syngenta 215 47,470 Zurich Financial Services 205 47,860 Thailand1.3% Advanced Info Service 22,000 United Kingdom10.5% BAE Systems 8,350 40,932 BP 8,860 56,438 Centrica 10,750 51,263 GlaxoSmithKline 3,789 66,054 RSA Insurance Group 25,115 50,286 RWC Global Convertibles Fund 95 a 104,062 Scottish & Southern Energy 3,270 56,853 Smith & Nephew 6,060 52,727 Vodafone Group 68,430 159,723 United States27.0% AT & T 3,615 93,773 Chevron 1,059 80,706 Coca-Cola 925 50,977 Eli Lilly & Co. 1,447 51,513 Genzyme 765 a 53,213 iShares Nasdaq Biotechnology Index Fund 490 39,705 Kroger 3,731 79,023 Medtronic 1,382 51,093 Merck & Co. 2,136 73,607 Newmont Mining 1,059 59,198 PDL BioPharma 8,000 49,760 Pfizer 4,570 68,550 PowerShares DB Agriculture Fund 5,720 a 148,606 PowerShares DB Gold Fund 4,270 a 179,041 Raytheon 890 41,180 Reynolds American 900 52,038 Sprint Nextel 13,764 a 62,901 Wal-Mart Stores 1,536 78,628 Wisconsin Energy 1,000 54,280 Total Common Stocks (cost $3,381,584) Coupon Maturity Principal Bonds and Notes25.8% Rate (%) Date Amount ($) Value ($) Canada1.4% Bombardier, Sr. Unscd. Notes EUR 7.25 11/15/16 50,000 b France1.3% Rhodia, Sr. Unscd. Notes EUR 3.59 10/15/13 50,000 b,c Germany1.5% Fresenius Finance Jersey, Sr. Unscd. Bonds EUR 5.63 8/14/11 50,000 b Netherlands1.2% Cable & Wireless International Finance, Gtd. Bonds GBP 8.63 3/25/19 20,000 b 32,952 Deutsche Telekom International Finance, Gtd. Notes GBP 6.50 4/8/22 16,000 b 28,360 Norway4.9% Norwegian Government, Bonds NOK 4.50 5/22/19 868,000 b 158,881 Norwegian Government, Bonds NOK 3.75 5/25/21 530,000 b 90,431 Spain1.3% Campofrio Food Group, Gtd. Notes EUR 8.25 10/31/16 50,000 b Switzerland.2% Transocean, Sr. Unscd. Notes, Ser. B 1.50 12/15/37 11,000 United Kingdom6.8% BAT International Finance, Gtd. Notes 9.50 11/15/18 18,000 23,890 BP Capital Markets, Gtd. Notes 5.25 11/7/13 56,000 56,650 BP Capital Markets, Gtd. Notes GBP 5.75 11/8/10 50,000 b 78,880 Bupa Finance, Sr. Unscd. Notes GBP 7.50 7/4/16 50,000 b 89,313 Co-operative Bank, Sub. Notes GBP 5.63 11/16/21 50,000 b,c 72,055 Prudential, Jr. Sub. Notes 11.75 12/29/49 22,000 c 25,347 United States6.8% Altria Group, Gtd. Notes 10.20 2/6/39 18,000 25,497 Cemex Finance, Sr. Scd. Bonds 9.50 12/14/16 100,000 97,500 Consol Energy, Gtd. Notes 8.00 4/1/17 25,000 26,313 Lorillard Tobacco, Gtd. Notes 8.13 6/23/19 21,000 23,905 Nextel Communications, Gtd. Notes, Ser. D 7.38 8/1/15 25,000 24,875 U.S. Treasury Inflation Protected Securities 1.88 7/15/13 71,747 d 76,068 U.S. Treasury Inflation Protected Securities 2.50 1/15/29 60,969 d 68,209 Venezuela.4% Petroleos De Venezuela, Sr. Unscd. Bonds, Ser. 2011 0.00 7/10/11 20,000 e Total Bonds and Notes (cost $1,225,835) Options Purchased.3% Contracts Value ($) Put Options S&P 500 Index, September 2010 @ 1050 (cost $49,027) 10 a Other Investment5.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $290,000) 290,000 f Total Investments (cost $4,946,446) 101.0% Liabilities, Less Cash and Receivables (1.0%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro GBPBritish Pound NOKNorwegian Krone c Variable rate securityinterest rate subject to periodic change. d Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Investment in affiliated money market mutual fund. At July 31, 2010, the aggregate cost of investment securities for income tax purposes was $4,946,446. Net unrealized appreciation on investments was $176,899 of which $274,439 related to appreciated investment securities and $97,540 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Telecommunications 17.5 Health Care 14.1 Materials 13.9 Oil & Gas 8.7 Financial 8.4 Exchange Traded Funds 7.3 Money Market Investments 5.7 Foreign/Governmental 4.9 Consumer Staples 4.8 Industrial 4.7 Consumer Discretionary 4.1 Utilities 3.2 U.S. Government Securities 2.9 Energy .5 Options Purchased .3  Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2010 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2010 ($) Financial Futures Long Australian Dollar 3 240 September 2010 (4,572) Australian Dollar 2 520 September 2010 (3,288) Euro 3 300 September 2010 (3,200) Long Gilt 2 1 September 2010 (2,539) At July 31, 2010, the fund held the following forward foreign currency exchange contracts: Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: China Renminbi, Expiring 1/14/2011 1,519,000 225,104 224,819 (285) China Renminbi, Expiring 1/14/2011 174,000 25,755 25,753 (2) Sales: Proceeds ($) Australian Dollar, Expiring 12/15/2010 118,000 97,792 104,983 (7,191) Australian Dollar, Expiring 12/15/2010 175,000 146,292 155,695 (9,403) British Pound, Expiring 11/12/2010 73,000 106,344 114,488 (8,144) British Pound, Expiring 11/12/2010 271,000 396,233 425,017 (28,784) British Pound, Expiring 11/12/2010 98,000 148,472 153,696 (5,224) British Pound, Expiring 11/12/2010 115,000 179,634 180,357 (723) Euro, Expiring 9/15/2010 70,000 87,203 91,216 (4,013) Euro, Expiring 9/15/2010 205,000 247,804 267,134 (19,330) Euro, Expiring 9/15/2010 209,000 272,088 272,345 (257) Japanese Yen, Expiring 10/15/2010 4,166,000 45,283 48,255 (2,972) Norwegian Krone, Expiring 8/13/2010 308,000 49,419 50,657 (1,238) Norwegian Krone, Expiring 8/13/2010 506,000 78,640 83,223 (4,583) Polish Zloty, Expiring 1/14/2011 145,000 44,026 46,708 (2,682) South African Rand, Expiring 8/3/2010 88,113 11,947 12,078 (131) South African Rand, Expiring 12/15/2010 853,000 108,952 114,254 (5,302) South African Rand, Expiring 12/15/2010 376,000 49,923 50,363 (440) South Korean Won, Expiring 1/14/2011 27,391,000 22,305 23,005 (700) Swiss Franc, Expiring 10/15/2010 56,000 49,881 53,803 (3,922) Swiss Franc, Expiring 10/15/2010 237,000 224,791 227,699 (2,908) Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 913,239 - Equity Securities - Domestic+ 1,000,440 Equity Securities - Foreign+ 2,140,425 - - Foreign Government - 249,312 - Mutual Funds/Exchange Traded Funds 657,352 - - U.S. Treasury - 144,277 - Other Financial Instruments: Options Purchased 18,300 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (108,234) - Futures++ (13,599) - - + See Statement of Investments for country and industry classification. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments in debt securities excluding short-term investments (other than U.S.Treasury Bills), financial futures, options and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including currency risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Total Return Advantage Fund July 31, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes106.5% Rate (%) Date Amount ($) Value ($) Aerospace & Defense.1% United Technologies, Sr. Unscd. Notes 6.13 7/15/38 35,000 Agriculture.5% Altria Group, Gtd. Notes 9.95 11/10/38 50,000 70,023 Altria Group, Gtd. Notes 10.20 2/6/39 110,000 155,816 Reynolds American, Gtd. Notes 7.63 6/1/16 75,000 87,334 UST, Sr. Unscd. Notes 6.63 7/15/12 25,000 27,084 Asset - Backed Certificates.8% SLM Student Loan Trust, Ser. 2007-2, Cl. A2 0.50 7/25/17 282,452 a 280,199 SLM Student Loan Trust, Ser. 2003-7, Cl. A4 0.74 3/15/19 309,585 a 309,462 Asset-Backed Ctfs./Auto Receivables.6% Americredit Automobile Receivables Trust, Ser. 2007-CM, Cl. A4A 5.55 4/7/14 50,000 51,959 Americredit Automobile Receivables Trust, Ser. 2007-DF, Cl. A4A 5.56 6/6/14 65,000 67,884 Chase Manhattan Auto Owner Trust, Ser. 2006-B, Cl. A4 5.11 4/15/14 49,177 49,569 Nissan Auto Receivables Owner Trust, Ser. 2007-B, Cl. A4 5.16 3/17/14 231,499 239,464 Asset-Backed Ctfs./Credit Cards4.5% Bank of America Credit Card Trust, Ser. 2006-A9, Cl. A9 0.35 2/15/13 750,000 a 749,914 Bank One Issuance Trust, Ser. 2004-A7, Cl. A7 0.46 5/15/14 226,000 a 225,866 Capital One Multi-Asset Execution Trust, Ser. 2004-A7, Cl. A7 0.59 6/16/14 761,000 a 759,759 Capital One Multi-Asset Execution Trust, Ser. 2006-A10, Cl. A10 5.15 6/16/14 80,000 83,691 Chase Issuance Trust, Ser. 2005-A13, Cl. A13 0.38 2/15/13 300,000 a 299,960 Chase Issuance Trust, Ser. 2006-A1, Cl. A 0.38 4/15/13 250,000 a 249,939 Chase Issuance Trust, Ser. 2007-A10, Cl. A10 0.38 6/16/14 114,000 a 113,637 Chase Issuance Trust, Ser. 2005-A10, Cl. A10 4.65 12/17/12 100,000 100,880 Discover Card Master Trust I, Ser. 2006-2, Cl. A2 0.37 1/16/14 318,000 a 317,424 MBNA Credit Card Master Note Trust, Ser. 2002-A3, Cl. A3 0.58 9/15/14 200,000 a 199,973 Asset-Backed Ctfs./Home Equity Loans.1% Residential Asset Mortgage Products, Ser. 2003-RZ4, Cl. A7 4.79 6/25/33 64,432 a Automotive.3% Daimler Finance North America, Gtd. Notes 8.50 1/18/31 70,000 91,104 Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 100,000 111,596 Banks4.7% Asian Development Bank, Sr. Unscd. Notes 2.75 5/21/14 65,000 68,233 Bank of America, Sr. Unscd. Notes, Ser. L 5.65 5/1/18 40,000 41,939 Bank of America, Sr. Unscd. Notes 5.75 12/1/17 40,000 42,333 Bank One, Sub. Notes 7.88 8/1/10 100,000 100,000 Barclays Bank, Sr. Unscd. Notes 5.20 7/10/14 120,000 130,366 BB&T, Sub. Notes 6.50 8/1/11 100,000 104,821 Citigroup, Sub. Notes 5.00 9/15/14 30,000 30,616 Citigroup, Sr. Unscd. Notes 5.13 5/5/14 50,000 52,531 Citigroup, Sr. Unscd. Notes 6.00 8/15/17 50,000 53,026 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 75,000 80,412 Citigroup, Sr. Unscd. Notes 6.88 3/5/38 26,000 27,996 Comerica Bank, Sub. Notes 5.75 11/21/16 15,000 16,504 Deutsche Bank AG London, Sr. Unscd. Notes 5.38 10/12/12 50,000 54,565 Deutsche Bank AG London, Sr. Unscd. Notes 6.00 9/1/17 10,000 11,363 European Investment Bank, Notes 2.00 2/10/12 150,000 152,665 European Investment Bank, Sr. Unscd. Notes 3.00 4/8/14 150,000 157,524 European Investment Bank, Sr. Unscd. Bonds 5.13 5/30/17 140,000 160,249 Fifth Third Bancorp, Sr. Unscd. Notes 6.25 5/1/13 30,000 32,747 Goldman Sachs Group, Sr. Unscd. Notes 5.70 9/1/12 50,000 53,787 Goldman Sachs Group, Sr. Unscd. Notes 5.95 1/18/18 26,000 27,940 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 65,000 70,228 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 60,000 61,314 Goldman Sachs Group, Sr. Unscd. Notes 7.50 2/15/19 100,000 116,380 HSBC Bank USA, Sub. Notes 4.63 4/1/14 100,000 106,802 HSBC Holdings, Sub. Notes 5.25 12/12/12 50,000 53,379 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 35,000 39,564 JPMorgan Chase & Co., Sr. Unscd. Notes 6.30 4/23/19 50,000 56,872 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 25,000 29,567 Landesbank Baden-Wuerttemberg, Sub. Notes 6.35 4/1/12 200,000 215,476 Morgan Stanley, Sub. Notes 4.75 4/1/14 85,000 87,725 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 50,000 53,388 Morgan Stanley, Sr. Unscd. Notes 6.00 4/28/15 150,000 161,758 Morgan Stanley, Sr. Unscd. Notes 6.63 4/1/18 75,000 81,691 National City Bank, Sub. Notes 6.20 12/15/11 100,000 105,496 PNC Funding, Bank Gtd. Notes 5.63 2/1/17 15,000 16,146 Wachovia, Sub. Notes 5.63 10/15/16 25,000 27,453 Wells Fargo & Co., Sr. Unscd. Notes 5.25 10/23/12 20,000 21,544 Wells Fargo & Co., Sr. Unscd. Notes 5.30 8/26/11 30,000 31,404 Wells Fargo & Co., Sr. Unscd. Notes 5.38 2/7/35 25,000 25,601 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 55,000 61,176 Wells Fargo Capital X, Gtd. Cap. Secs. 5.95 12/15/36 20,000 18,237 Building & Construction.2% CRH America, Gtd. Notes 6.00 9/30/16 100,000 Chemicals-Fibers & Diversified.1% Rohm and Haas, Sr. Unscd. Notes 6.00 9/15/17 75,000 Commercial Mortgage Pass-Through Ctfs.6.7% Banc of America Commercial Mortgage, Ser. 2005-1, Cl. A4 5.22 11/10/42 200,000 a 209,585 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW16, Cl. A4 5.72 6/11/40 250,000 a 261,801 Bear Stearns Commercial Mortgage Securities, Ser. 2002-TOP6, Cl. A2 6.46 10/15/36 500,000 530,066 Credit Suisse Mortgage Capital Certificates, Ser. 2007-C1, Cl. A3 5.38 2/15/40 250,000 239,207 Credit Suisse Mortgage Capital Certificates, Ser. 2007-C2, Cl. A2 5.45 1/15/49 250,000 a 256,252 Credit Suisse Mortgage Capital Certificates, Ser. 2006-C3, Cl. A3 5.82 6/15/38 100,000 a 107,303 GE Capital Commercial Mortgage, Ser. 2005-C3, Cl. AAB 4.94 7/10/45 200,000 211,427 GS Mortgage Securities Corporation II, Ser. 2004-GG2, Cl. A3 4.60 8/10/38 124,726 125,625 GS Mortgage Securities Corporation II, Ser. 2005-GG4, Cl. A4 4.76 7/10/39 450,000 464,486 JP Morgan Chase Commercial Mortgage Securities, Ser. 2003-CB7, Cl. A4 4.88 1/12/38 350,000 374,076 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP3, Cl. A4A 4.94 8/15/42 102,000 a 108,933 LB-UBS Commercial Mortgage Trust, Ser. 2004-C7, Cl. A1A 4.48 10/15/29 356,576 368,127 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-5, Cl. A3 5.36 8/12/48 100,000 101,566 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 6.10 6/12/46 100,000 a 109,480 Morgan Stanley Capital I, Ser. 2003-IQ4, Cl. A2 4.07 5/15/40 350,000 363,809 Morgan Stanley Capital I, Ser. 2006-T21, Cl. A3 5.19 10/12/52 110,000 a 115,727 Morgan Stanley Capital I, Ser. 2005-HQ7, Cl. A2 5.21 11/14/42 400,000 a 419,238 Morgan Stanley Capital I, Ser. 2006-HQ8, Cl. AJ 5.46 3/12/44 65,000 a 55,180 Morgan Stanley Dean Witter Capital I, Ser. 2003-HQ2, Cl. A1 4.18 3/12/35 84,109 87,114 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 18,147 18,582 Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C8, Cl. A3 4.45 11/15/35 150,000 153,562 Consumer Discretionary.2% Kimberly-Clark, Sr. Unscd. Notes 6.13 8/1/17 100,000 Diversified Financial Services2.1% American Express Credit, Sr. Unscd. Notes, Ser. C 7.30 8/20/13 250,000 286,757 Ameriprise Financial, Sr. Unscd. Notes 5.65 11/15/15 15,000 16,723 Bear Stearns, Sr. Unscd. Notes 5.70 11/15/14 100,000 112,572 Bear Stearns, Sr. Unscd. Notes 6.40 10/2/17 10,000 11,375 Blackrock, Sr. Unscd. Notes 6.25 9/15/17 10,000 11,708 Capital One Capital V, Gtd. Notes 10.25 8/15/39 20,000 21,775 Credit Suisse USA, Gtd. Notes 4.88 1/15/15 50,000 54,500 Credit Suisse USA, Gtd. Notes 6.13 11/15/11 110,000 116,715 Credit Suisse USA, Gtd. Notes 6.50 1/15/12 100,000 107,200 General Electric Capital, Sr. Unscd. Notes 5.40 2/15/17 50,000 53,983 General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 140,000 152,920 General Electric Capital, Sr. Unscd. Notes 5.88 1/14/38 130,000 130,525 General Electric Capital, Sr. Unscd. Notes, Ser. A 6.00 6/15/12 100,000 108,082 General Electric Capital, Sr. Unscd. Notes 6.88 1/10/39 50,000 56,565 HSBC Finance, Sr. Unscd. Notes 5.25 4/15/15 50,000 53,675 MBNA, Sr. Unscd. Notes 5.00 6/15/15 50,000 51,654 Merrill Lynch & Co., Sr. Unscd. Notes 6.40 8/28/17 20,000 21,650 Merrill Lynch & Co., Notes 6.88 4/25/18 100,000 111,737 Diversified Metals & Mining1.3% Alcoa, Sr. Unscd. Notes 5.55 2/1/17 29,000 29,918 Alcoa, Sr. Unscd. Notes 7.38 8/1/10 25,000 25,000 BHP Billiton Finance USA, Gtd. Bonds 5.00 12/15/10 75,000 76,226 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.25 4/1/15 450,000 488,723 Newmont Mining, Gtd. Notes 5.13 10/1/19 100,000 109,460 Vale Overseas, Gtd. Notes 6.25 1/23/17 110,000 122,230 Vale Overseas, Gtd. Notes 6.88 11/21/36 50,000 55,395 Electric Utilities2.3% Ameren Energy Generating, Sr. Unscd. Notes, Ser. H 7.00 4/15/18 25,000 26,391 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 05-C 5.38 12/15/15 35,000 39,979 Constellation Energy Group, Sr. Unscd. Notes 7.60 4/1/32 50,000 61,354 Dominion Resources, Sr. Unscd. Notes, Ser. F 5.25 8/1/33 48,000 52,991 Dominion Resources, Sr. Unscd. Notes, Ser. B 5.95 6/15/35 50,000 55,630 DTE Energy, Sr. Unscd. Notes 7.05 6/1/11 75,000 78,539 Duke Energy Carolinas, Sr. Unscd. Notes 6.25 1/15/12 50,000 53,815 Duke Energy, Sr. Unscd. Notes 6.30 2/1/14 100,000 113,808 Enersis, Sr. Unscd. Notes 7.40 12/1/16 75,000 87,763 Exelon, Sr. Unscd. Notes 4.90 6/15/15 50,000 54,334 FirstEnergy, Sr. Unscd. Notes, Ser. C 7.38 11/15/31 50,000 54,986 FPL Group Capital, Gtd. Debs. 7.88 12/15/15 100,000 124,195 Hydro-Quebec, Gov't. Gtd. Debs., Ser. HY 8.40 1/15/22 60,000 83,975 Indiana Michigan Power, Sr. Unscd. Notes 7.00 3/15/19 50,000 59,900 Nevada Power, Mortgage Notes 7.13 3/15/19 50,000 60,954 Pacific Gas & Electric, Sr. Unscd. Bonds 6.05 3/1/34 50,000 57,054 Pacificorp, First Mortgage Bonds 5.65 7/15/18 75,000 87,334 PG&E, Sr. Unscd. Notes 5.75 4/1/14 100,000 111,766 Progress Energy, Sr. Unscd. Notes 7.10 3/1/11 150,000 155,250 SCANA, Sr. Unscd. Notes 6.88 5/15/11 50,000 52,234 Southern California Edison, First Mortgage Bonds, Ser. 05-A 5.00 1/15/16 35,000 39,770 Southern Power, Sr. Unscd. Notes, Ser. D 4.88 7/15/15 50,000 55,072 SouthWestern Public Service, Sr. Unscd. Notes, Ser. G 8.75 12/1/18 50,000 65,501 Food & Beverages1.2% Bottling Group, Gtd. Notes 6.95 3/15/14 100,000 118,576 Coca-Cola Enterprises, Sr. Unscd. Debs. 8.50 2/1/22 50,000 70,085 Coca-Cola, Sr. Unscd. Notes 5.35 11/15/17 100,000 115,751 General Mills, Sr. Unscd. Notes 6.00 2/15/12 90,000 96,767 H.J. Heinz, Gtd. Notes 6.63 7/15/11 50,000 a 52,554 Kellogg, Sr. Unscd. Notes 5.13 12/3/12 100,000 108,679 Kraft Foods, Sr. Unscd. Notes 5.63 8/11/10 30,000 30,029 Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 100,000 115,666 Pepsico, Sr. Unscd. Notes 5.15 5/15/12 25,000 26,831 Sara Lee, Sr. Unscd. Notes 6.25 9/15/11 100,000 105,614 Foreign/Governmental1.3% Federal Republic of Brazil, Sr. Unscd. Bonds 6.00 1/17/17 100,000 113,750 Federal Republic of Brazil, Unscd. Bonds 10.13 5/15/27 75,000 116,813 KFW, Gov't. Gtd. Bonds 4.00 1/27/20 170,000 179,166 Oesterreichische Kontrollbank, Gov't. Gtd. Bonds 4.75 10/16/12 250,000 269,839 Province of Manitoba Canada, Sr. Unscd. Debs., Ser. FH 4.90 12/6/16 5,000 5,730 Province of Ontario Canada, Sr. Unscd. Bonds 4.40 4/14/20 160,000 173,223 Province of Quebec Canada, Unscd. Debs, Ser. PD 7.50 9/15/29 50,000 69,234 Republic of Chile, Sr. Unscd. Bonds 7.13 1/11/12 110,000 118,752 Republic of Italy, Sr. Unscd. Notes 5.38 6/15/33 50,000 49,497 Republic of Italy, Sr. Unscd. Notes 6.88 9/27/23 50,000 59,046 Republic of Peru, Sr. Unscd. Bonds 8.75 11/21/33 36,000 51,480 United Mexican States, Notes 5.95 3/19/19 56,000 63,504 United Mexican States, Sr. Unscd. Notes 6.63 3/3/15 50,000 57,750 Health Care1.1% Abbott Laboratories, Sr. Unscd. Notes 6.15 11/30/37 50,000 59,141 Aetna, Sr. Unscd. Notes 6.00 6/15/16 15,000 17,323 Astrazeneca, Sr. Unscd. Notes 5.40 6/1/14 75,000 84,721 Astrazeneca, Sr. Unscd. Notes 5.90 9/15/17 10,000 11,787 Astrazeneca, Sr. Unscd. Notes 6.45 9/15/37 80,000 99,302 Bristol-Myers Squibb, Sr. Unscd. Notes 5.88 11/15/36 40,000 45,180 Merck & Co., Sr. Unscd. Notes 4.38 2/15/13 100,000 107,808 Merck & Co., Gtd. Notes 6.50 12/1/33 50,000 a 61,267 Pfizer, Sr. Unscd. Notes 7.20 3/15/39 50,000 67,352 UnitedHealth Group, Sr. Unscd. Notes 5.25 3/15/11 20,000 20,487 UnitedHealth Group, Sr. Unscd. Notes 5.38 3/15/16 26,000 29,183 Wyeth, Gtd. Notes 5.50 2/1/14 100,000 113,240 Wyeth, Gtd. Notes 6.95 3/15/11 50,000 a 51,915 Industrial.3% Honeywell International, Sr. Unscd. Notes 5.00 2/15/19 100,000 112,668 Waste Management, Gtd. Notes 4.75 6/30/20 50,000 52,064 Waste Management, Sr. Unscd. Notes 7.38 8/1/10 20,000 20,000 Media.7% Comcast Cable Holdings, Gtd. Notes 9.80 2/1/12 25,000 28,014 Comcast, Gtd. Notes 5.45 11/15/10 50,000 50,663 Comcast, Gtd. Notes 6.30 11/15/17 30,000 34,766 Comcast, Gtd. Notes 6.45 3/15/37 50,000 55,528 Comcast, Gtd. Notes 6.95 8/15/37 20,000 23,606 Grupo Televisa, Sr. Unscd. Notes 6.63 3/18/25 10,000 10,848 News America, Gtd. Notes 6.15 3/1/37 110,000 116,182 Time Warner, Gtd. Notes 7.63 4/15/31 20,000 24,220 Viacom, Sr. Unscd. Notes 6.25 4/30/16 100,000 115,461 Oil & Gas1.3% Anadarko Petroleum, Sr. Unscd. Notes 5.95 9/15/16 100,000 96,593 ConocoPhillips, Gtd. Notes 6.50 2/1/39 50,000 62,261 Devon Financing, Gtd. Notes 6.88 9/30/11 35,000 37,141 Encana, Sr. Unscd. Notes 6.50 2/1/38 25,000 28,671 Enterprise Products Operating, Gtd. Notes, Ser. G 5.60 10/15/14 50,000 55,474 Hess, Sr. Unscd. Notes 8.13 2/15/19 75,000 96,639 KeySpan, Sr. Unscd. Notes 7.63 11/15/10 50,000 50,949 Nabors Industries, Gtd. Notes 9.25 1/15/19 100,000 127,359 Nexen, Sr. Unscd. Notes 6.40 5/15/37 25,000 27,415 Pemex Project Funding Master Trust, Gtd. Notes 5.75 3/1/18 35,000 37,271 Petrobras International Finance, Gtd. Notes 5.88 3/1/18 25,000 27,099 Sempra Energy, Sr. Unscd. Notes 6.15 6/15/18 50,000 57,656 Shell International Finance, Gtd. Notes 6.38 12/15/38 50,000 61,305 Suncor Energy, Sr. Unscd. Notes 6.50 6/15/38 25,000 28,223 Transocean, Sr. Unscd. Notes 6.00 3/15/18 90,000 84,336 XTO Energy, Sr. Unscd. Notes 5.90 8/1/12 20,000 21,934 Paper & Paper Related.2% International Paper, Sr. Unscd. Notes 7.95 6/15/18 100,000 Pipelines1.0% El Paso Natural Gas, Sr. Unscd. Notes 5.95 4/15/17 35,000 37,440 Energy Transfer Partners, Sr. Unscd. Notes 5.95 2/1/15 100,000 109,905 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.80 3/15/35 110,000 109,635 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.95 2/15/18 50,000 56,002 ONEOK Partners, Gtd. Notes 8.63 3/1/19 100,000 128,398 Oneok, Sr. Unscd. Notes 6.00 6/15/35 110,000 109,962 Trans-Canada Pipelines, Sr. Unscd. Notes 4.00 6/15/13 50,000 53,636 Trans-Canada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 50,000 64,735 Property & Casualty Insurance.8% Ace INA Holdings, Gtd. Notes 5.88 6/15/14 15,000 16,840 Aflac, Sr. Unscd. Notes 8.50 5/15/19 50,000 61,603 Allstate, Sr. Unscd. Notes 5.55 5/9/35 50,000 50,599 American International Group, Sr. Unscd. Notes 5.05 10/1/15 50,000 48,125 Berkshire Hathaway Finance, Gtd. Notes 5.40 5/15/18 50,000 56,022 Chubb, Sr. Unscd. Notes 6.00 5/11/37 50,000 55,547 MetLife, Sr. Unscd. Notes 5.70 6/15/35 50,000 51,060 MetLife, Sr. Unscd. Notes 6.75 6/1/16 50,000 57,557 Progressive, Sr. Unscd. Notes 6.25 12/1/32 16,000 16,800 Prudential Financial, Sr. Unscd. Notes, Ser. B 5.10 9/20/14 85,000 91,183 Prudential Financial, Sr. Unscd. Notes 5.70 12/14/36 50,000 46,739 Travelers, Sr. Unscd. Notes 5.80 5/15/18 20,000 22,253 Retail.8% CVS Caremark, Sr. Unscd. Notes 5.75 8/15/11 85,000 88,937 CVS Caremark, Sr. Unscd. Notes 5.75 6/1/17 100,000 112,676 Home Depot, Sr. Unscd. Notes 4.63 8/15/10 120,000 120,136 Home Depot, Sr. Unscd. Notes 5.40 3/1/16 100,000 112,320 McDonald's, Sr. Unscd. Notes 5.35 3/1/18 75,000 86,568 Target, Sr. Unscd. Notes 6.50 10/15/37 50,000 59,904 State/Territory General Obligations.1% California GO (Build America Bonds) (Various Purpose) 7.55 4/1/39 20,000 22,541 State of California Taxable Various Purpose, Bonds 5.45 4/1/15 20,000 21,238 Technology.8% Electronic Data Systems, Sr. Unscd. Notes, Ser. B 6.00 8/1/13 100,000 a 113,691 Fiserv, Gtd. Notes 6.13 11/20/12 130,000 142,559 International Business Machines, Sr. Unscd. Notes 4.95 3/22/11 50,000 51,292 International Business Machines, Sr. Unscd. Notes 5.70 9/14/17 100,000 117,410 Oracle, Sr. Unscd. Notes 5.75 4/15/18 100,000 117,177 Telecommunications1.9% America Movil, Gtd. Notes 6.38 3/1/35 10,000 11,153 AT&T, Gtd. Notes 8.00 11/15/31 150,000 a 195,496 BellSouth, Sr. Unscd. Notes 6.00 10/15/11 290,000 307,644 British Telecommunications, Sr. Unscd. Notes 9.38 12/15/10 65,000 a 66,928 Centurylink, Sr. Unscd. Notes, Ser. H 8.38 10/15/10 22,000 22,306 Cisco Systems, Sr. Unscd. Notes 5.90 2/15/39 50,000 55,373 Deutsche Telekom International Finance, Gtd. Bonds 9.25 6/1/32 20,000 28,312 Motorola, Sr. Unscd. Notes 7.63 11/15/10 50,000 51,020 New Cingular Wireless Services, Sr. Unscd. Notes 7.88 3/1/11 25,000 26,034 New Cingular Wireless Services, Gtd. Notes 8.13 5/1/12 25,000 28,031 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 100,000 105,533 Telefonica Europe, Gtd. Notes 7.75 9/15/10 50,000 50,387 Verizon Communications, Sr. Unscd. Notes 6.40 2/15/38 50,000 56,793 Verizon New York, Sr. Unscd. Notes, Ser. A 6.88 4/1/12 50,000 54,101 Vodafone Group, Sr. Unscd. Notes 5.75 3/15/16 200,000 224,894 Vodafone Group, Sr. Unscd. Bonds 6.15 2/27/37 50,000 53,762 Transportation.5% Burlington Northern Santa Fe, Sr. Unscd. Notes 5.75 3/15/18 75,000 84,985 Burlington Northern Santa Fe, Sr. Unscd. Notes 7.13 12/15/10 20,000 20,467 Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.95 8/15/30 50,000 65,232 CSX, Sr. Unscd. Notes 6.75 3/15/11 20,000 20,661 Norfolk Southern, Sr. Unscd. Notes 6.75 2/15/11 50,000 51,399 Norfolk Southern, Sr. Unscd. Bonds 7.90 5/15/97 50,000 65,036 Union Pacific, Sr. Unscd. Bonds 5.45 1/31/13 20,000 21,946 Union Pacific, Sr. Unscd. Notes 6.65 1/15/11 50,000 51,225 U.S. Government Agencies/Mortgage-Backed52.9% Federal Home Loan Mortgage Corp.: 4.50%, 12/1/19 452,037 b 484,169 4.98%, 6/1/38 243,234 a,b 258,006 5.00%, 11/1/19 - 7/1/35 627,212 b 672,633 5.50%, 12/1/27 - 5/1/37 2,088,991 b 2,253,190 5.63%, 2/1/37 32,085 a,b 34,424 5.67%, 2/1/37 39,405 a,b 41,876 5.88%, 1/1/37 38,101 a,b 40,518 6.00%, 10/1/19 - 9/1/34 160,946 b 175,543 6.50%, 8/1/12 - 8/1/32 583,503 b 647,642 7.00%, 1/1/36 97,249 b 109,428 Notes, 2.20%, 12/17/13 500,000 b 501,137 Notes, 2.88%, 2/9/15 2,000,000 b 2,110,720 Notes, 5.10%, 8/19/19 1,000,000 b 1,002,245 Federal National Mortgage Association: 4.00% 800,000 b,c 820,125 4.50% 4,970,000 b,c 5,220,422 5.00% 5,970,000 b,c 6,372,668 5.56% 41,161 a,b 44,237 5.83% 159,799 a,b 171,462 6.00% 590,000 b,c 640,980 2.89%, 12/1/34 91,236 a,b 94,977 4.00%, 4/1/19 - 8/1/24 1,493,638 b 1,569,143 4.50%, 7/1/20 - 6/1/29 918,503 b 981,454 5.00%, 9/1/29 - 10/1/33 496,669 b 531,708 5.42%, 10/1/37 62,884 a,b 66,973 5.50%, 7/1/17 - 2/1/37 1,511,584 b 1,637,343 6.00%, 11/1/16 - 1/1/36 1,727,381 b 1,899,740 6.50%, 7/1/33 - 8/1/38 469,528 b 517,342 7.00%, 4/1/32 52,825 b 60,106 Government National Mortgage Association I: 4.00%, 6/15/39 - 8/1/39 1,918,887 c 1,981,799 4.50%, 6/15/39 - 10/15/39 2,877,718 3,041,232 5.00%, 11/15/35 - 5/15/39 2,189,374 2,365,520 5.50%, 2/15/33 - 4/15/38 373,897 408,850 U.S. Government Securities17.1% U.S. Treasury Bonds: 4.75%, 2/15/37 1,400,000 1,594,250 6.25%, 5/15/30 295,000 399,034 U.S. Treasury Notes: 2.25%, 1/31/15 4,000,000 4,145,312 2.38%, 10/31/14 5,500,000 5,739,338 4.88%, 7/31/11 40,000 41,802 Total Bonds and Notes (cost $71,353,745) Principal Short-Term Investments.3% Amount ($) Value ($) U.S. Treasury Bills; 0.11%, 9/9/10 (cost $179,979) 180,000 d Other Investment15.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,644,000) 10,644,000 e Total Investments (cost $82,177,724) 122.1% Liabilities, Less Cash and Receivables (22.1%) Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b On September 7, 2008, the Federal Housing Finance Agency ("FHFA") placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. c Purchased on a forward commitment basis. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. At July 31, 2010, the aggregate cost of investment securities for income tax purposes was $82,177,724. Net unrealized appreciation on investments was $2,625,196 of which $2,754,277 related to appreciated investment securities and $129,081 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) U.S. Government & Agencies 70.0 Corporate Bonds 22.4 Short-Term/Money Market Investments 15.6 Asset/Mortgage-Backed 12.7 Foreign/Governmental 1.3 State/Government General Obligations .1  Based on net assets. 100-711-11 STATEMENT OF FINANCIAL FUTURES July 31, 2010 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2010 ($) Financial Futures Long 10 Year Euro-Bonds 22 3,684,437 September 2010 2,180 Australian 10 Year Bonds 54 5,192,257 September 2010 64,592 Canadian 10 Year Bonds 5 601,728 September 2010 6,306 Euro-Schatz 30 4,268,350 September 2010 (7,158) Euro Dollar 6 1,492,350 March 2011 4,859 Euro Dollar 6 1,482,675 March 2012 5,009 Euro Dollar 6 1,490,625 June 2011 4,747 Euro Dollar 6 1,479,675 June 2012 5,309 Euro Dollar 6 1,493,850 September 2010 3,434 Euro Dollar 6 1,488,375 September 2011 4,709 Euro Dollar 6 1,493,325 December 2010 4,709 Euro Dollar 6 1,485,450 December 2011 4,859 U.S. Treasury 2 Year Notes 8 1,753,000 September 2010 1,046 U.S. Treasury 5 Year Notes 101 12,102,641 September 2010 300,791 U.S. Treasury 10 Year Notes 52 6,438,250 September 2010 118,780 U.S. Treasury 30 Year Bonds 10 1,287,188 September 2010 18,510 Financial Futures Short Australian 3 Year Bonds 54 (5,072,539) September 2010 (22,124) Long Gilt 1 (190,296) September 2010 (148) Euro-Bobl 37 (5,785,859) September 2010 3,930 Japanese 10 Year Bonds 37 (6,058,078) September 2010 (40,505) U.S. Treasury 5 year Notes 41 (4,912,953) September 2010 (93,906) U.S. Treasury 10 year Notes 106 (13,124,125) September 2010 (328,486) Gross Unrealized Appreciation Gross Unrealized Depreciation 100-711-11 100-711-11 At July 31, 2010, the fund held the following forward foreign currency exchange contracts: Unrealized Forward Foreign Currency Foreign Appreciation Exchange Contracts Currency Amount Cost ($) Value ($) (Depreciation)($) Purchases: Australian Dollar, Expiring 9/15/2010 202,713 167,499 182,330 14,831 Australian Dollar, Expiring 9/15/2010 810,849 669,100 729,319 60,219 Australian Dollar, Expiring 9/15/2010 42,200 35,077 37,957 2,880 Australian Dollar, Expiring 9/15/2010 69,630 57,991 62,628 4,637 Australian Dollar, Expiring 9/15/2010 56,970 47,460 51,242 3,782 Australian Dollar, Expiring 9/15/2010 42,200 35,344 37,957 2,613 Canadian Dollar, Expiring 9/15/2010 671,889 638,283 653,131 14,848 Canadian Dollar, Expiring 9/15/2010 399,177 382,665 388,033 5,368 Canadian Dollar, Expiring 9/15/2010 22,400 21,544 21,775 231 Canadian Dollar, Expiring 9/15/2010 36,960 35,656 35,928 272 Euro, Expiring 9/15/2010 468,738 605,558 610,807 5,249 Euro, Expiring 9/15/2010 69,731 89,876 90,865 989 Euro, Expiring 9/15/2010 11,389 14,756 14,841 85 Japanese Yen, Expiring 9/15/2010 27,084,280 294,955 313,623 18,668 Japanese Yen, Expiring 9/15/2010 26,253,337 288,316 304,002 15,686 Japanese Yen, Expiring 9/15/2010 58,952,102 645,166 682,638 37,472 Japanese Yen, Expiring 9/15/2010 17,701,200 194,271 204,971 10,700 Japanese Yen, Expiring 9/15/2010 13,112,000 143,870 151,831 7,961 Japanese Yen, Expiring 9/15/2010 21,634,800 237,614 250,521 12,907 Japanese Yen, Expiring 9/15/2010 13,112,000 143,980 151,831 7,851 Japanese Yen, Expiring 9/15/2010 17,145,000 193,775 198,531 4,756 Japanese Yen, Expiring 9/15/2010 7,810,500 88,225 90,442 2,217 Japanese Yen, Expiring 9/15/2010 13,144,500 148,878 152,207 3,329 New Zealand Dollar, Expiring 9/15/2010 269,127 177,530 194,549 17,019 New Zealand Dollar, Expiring 9/15/2010 484,049 322,556 349,914 27,358 New Zealand Dollar, Expiring 9/15/2010 227,788 151,625 164,666 13,041 New Zealand Dollar, Expiring 9/15/2010 137,250 98,950 99,216 266 New Zealand Dollar, Expiring 9/15/2010 105,225 75,142 76,066 924 New Zealand Dollar, Expiring 9/15/2010 62,525 44,690 45,199 509 Norwegian Krone, Expiring 9/15/2010 228,200 34,681 37,464 2,783 Norwegian Krone, Expiring 9/15/2010 249,400 38,621 40,945 2,324 Norwegian Krone, Expiring 9/15/2010 109,470 17,487 17,972 485 Norwegian Krone, Expiring 9/15/2010 183,711 29,433 30,160 727 Swedish Krona, Expiring 9/15/2010 1,813,534 225,016 251,104 26,088 Swedish Krona, Expiring 9/15/2010 3,259,409 410,108 451,302 41,194 Swedish Krona, Expiring 9/15/2010 636,800 80,156 88,172 8,016 100-711-11 Swedish Krona, Expiring 9/15/2010 1,050,720 132,283 145,484 13,201 Swedish Krona, Expiring 9/15/2010 757,607 95,410 104,899 9,489 Swedish Krona, Expiring 9/15/2010 636,800 80,679 88,172 7,493 Swedish Krona, Expiring 9/15/2010 230,215 31,035 31,876 841 Swedish Krona, Expiring 9/15/2010 387,435 52,297 53,645 1,348 Swedish Krona, Expiring 9/15/2010 505,350 68,691 69,971 1,280 Swiss Franc, Expiring 9/15/2010 137,200 126,681 131,771 5,090 Swiss Franc, Expiring 9/15/2010 78,400 72,400 75,297 2,897 Swiss Franc, Expiring 9/15/2010 153,135 144,960 147,075 2,115 Swiss Franc, Expiring 9/15/2010 336,150 319,267 322,848 3,581 Sales: Proceeds ($) British Pound, Expiring 9/15/2010 80,460 115,832 126,225 (10,393) British Pound, Expiring 9/15/2010 289,642 421,281 454,389 (33,108) British Pound, Expiring 9/15/2010 125,000 182,585 196,100 (13,515) British Pound, Expiring 9/15/2010 206,250 301,001 323,564 (22,563) British Pound, Expiring 9/15/2010 125,000 183,333 196,100 (12,767) British Pound, Expiring 9/15/2010 168,750 246,220 264,735 (18,515) British Pound, Expiring 9/15/2010 215,625 328,278 338,272 (9,994) British Pound, Expiring 9/15/2010 281,250 429,390 441,224 (11,834) British Pound, Expiring 9/15/2010 128,125 195,270 201,002 (5,732) British Pound, Expiring 9/15/2010 51,300 78,495 80,479 (1,984) British Pound, Expiring 9/15/2010 290,700 444,221 456,049 (11,828) British Pound, Expiring 9/15/2010 294,063 448,681 461,325 (12,644) British Pound, Expiring 9/15/2010 41,097 62,693 64,473 (1,779) Canadian Dollar, Expiring 9/15/2010 52,660 51,091 51,190 (99) Euro, Expiring 9/15/2010 1,660,248 1,995,577 2,163,448 (167,871) Euro, Expiring 9/15/2010 38,400 46,310 50,038 (3,728) Euro, Expiring 9/15/2010 88,800 109,555 115,715 (6,160) Norwegian Krone, Expiring 9/15/2010 110,999 16,769 18,223 (1,454) Swiss Franc, Expiring 9/15/2010 323,627 282,977 310,820 (27,843) Gross Unrealized Appreciation Gross Unrealized Depreciation 100-711-11 STATEMENT OF SECURITIES SOLD SHORT July 31, 2010 (unaudited) Principal Bonds and Notes Amount ($) Value ($) Federal National Mortgage Association: 5.50% 140,000 a (151,397) 5.50% 590,000 a (635,817) 6.00% 240,000 a (260,325) 6.50% 470,000 a (515,385) Government National Mortgage Association I: 5.00% 1,430,000 a (1,538,591) 5.50% 1,700,000 a (1,847,688) 6.00% 550,000 a (601,820) Total Securities Sold Short (Proceeds $5,518,976) a On September 7, 2008, the Federal Housing Finance Agency ("FHFA") placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. 100-711-11 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Asset-Backed - 4,163,010 - Commercial Mortgage-Backed - 4,681,146 - Corporate Bonds+ - 15,117,926 - Foreign Government - 1,327,784 - Municipal Bonds - 43,779 - Mutual Funds 10,644,000 - - U.S. Government Agencies/Mortgage-Backed - 36,757,612 - U.S. Treasury - 12,099,710 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 425,619 - Futures++ 553,770 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (373,811) - Futures++ (492,326) - - Investments in Securities Sold, Not Yet Purchased +++ - (5,551,023) - + See Statement of Investments for industry classification. ++ Amount shown represents unrealized appreciation (depreciation) at period end. +++ See Statement of Securities Sold Short for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), financial futures and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk and currency risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Global Alpha Fund July 31, 2010 (Unaudited) Common Stocks56.3% Shares Value ($) Australia2.1% AGL Energy 776 10,376 Alumina 4,253 5,968 Amcor 1,623 9,638 AMP 3,297 15,818 Asciano Group 5,000 a 7,649 ASX 302 7,901 Australia & New Zealand Banking Group 4,137 86,322 AXA Asia Pacific Holdings 1,952 9,595 Bendigo and Adelaide Bank 679 5,034 BHP Billiton 5,485 199,207 BlueScope Steel 3,664 7,861 Boral 1,114 4,276 Brambles 2,254 11,018 CFS Retail Property Trust 2,267 3,858 Coca-Cola Amatil 754 7,829 Cochlear 74 4,735 Commonwealth Bank of Australia 2,534 120,567 Computershare 633 5,793 Crown 793 5,714 CSL 922 27,660 Dexus Property Group 10,980 8,101 Fairfax Media 3,972 5,304 Fortescue Metals Group 1,686 a 6,548 Foster's Group 3,711 19,350 Goodman Group 11,621 6,470 GPT Group 2,824 7,311 Incitec Pivot 2,270 6,678 Insurance Australia Group 3,514 10,847 Intoll Group 6,011 7,999 James Hardie Industries-CDI 813 a 4,791 Leighton Holdings 197 5,259 Lend Lease 956 6,309 Macquarie Group 570 19,195 Metcash 1,382 5,567 Mirvac Group 4,593 5,509 National Australia Bank 3,461 78,734 Newcrest Mining 822 24,340 OneSteel 2,718 7,357 Orica 588 13,414 Origin Energy 1,439 20,113 OZ Minerals 7,338 a 8,171 Paladin Energy 1,333 a 4,646 QBE Insurance Group 1,687 25,503 Rio Tinto 717 45,830 Santos 1,336 16,085 Sims Metal Management 204 3,287 Sonic Healthcare 650 6,061 Stockland 4,005 13,741 Suncorp-Metway 2,037 15,434 TABCORP Holdings 1,233 7,657 Tatts Group 1,524 3,380 Telstra 7,187 20,949 Toll Holdings 1,206 6,485 Transurban Group 1,655 6,712 Wesfarmers 1,658 46,663 Wesfarmers-PPS 190 5,365 Westfield Group 3,596 39,747 Westpac Banking 4,861 105,566 Woodside Petroleum 897 33,780 Woolworths 2,048 47,813 WorleyParsons 374 7,834 Austria.1% Erste Group Bank 335 13,440 OMV 234 7,830 Raiffeisen International Bank Holding 116 5,271 Telekom Austria 603 7,762 Verbund 172 6,102 Vienna Insurance Group 90 4,271 Voestalpine 207 6,621 Belgium.3% Ageas 3,624 9,976 Anheuser-Busch InBev 1,200 63,527 Anheuser-Busch InBev (STRIP) 1,224 a 5 Belgacom 249 8,939 Cia Nationale e Portefeuille 78 3,731 Colruyt 27 6,650 Delhaize Group 180 13,289 Dexia 957 a 4,690 Groupe Bruxelles Lambert 132 10,256 Groupe Bruxelles Lambert (STRIP) 31 a 0 KBC Groep 268 a 11,836 Mobistar 79 4,550 Solvay 91 8,903 UCB 179 5,768 Umicore 206 6,946 Denmark.3% AP Moller - Maersk, Cl. A 1 8,219 AP Moller - Maersk, Cl. B 2 16,861 Carlsberg, Cl. B 180 15,956 Coloplast, Cl. B 47 4,881 Danske Bank 813 a 19,147 DSV 488 8,703 Novo Nordisk, Cl. B 714 61,057 Novozymes, Cl. B 81 10,345 Tryg 63 3,824 Vestas Wind Systems 325 a 15,797 William Demant Holding 49 a 3,590 Finland.3% Elisa 324 a 6,424 Fortum 749 17,418 Kesko, Cl. B 161 6,242 Kone, Cl. B 244 11,132 Metso 231 9,107 Neste Oil 180 2,652 Nokia 6,157 56,911 Nokian Renkaat 166 4,656 Orion, Cl. B 239 4,614 Outokumpu 185 3,066 Pohjola Bank 426 5,297 Rautaruukki 107 2,066 Sampo, Cl. A 754 18,418 Sanoma 219 4,351 Stora Enso, Cl. R 1,052 8,518 UPM-Kymmene 808 11,727 Wartsila 152 7,994 France2.5% Accor 237 7,674 Aeroports de Paris 60 4,421 Air France 288 a 4,300 Air Liquide 434 48,835 Alcatel-Lucent 3,600 a 10,773 Alstom 320 16,742 Atos Origin 112 a 4,808 AXA 2,777 51,175 BioMerieux 15 1,523 BNP Paribas 1,556 106,851 Bouygues 373 15,745 Bureau Veritas 111 6,704 Cap Gemini 262 12,465 Carrefour 986 45,377 Casino Guichard Perrachon 98 8,532 Christian Dior 98 10,617 Cie de St-Gobain 620 26,385 Cie Generale d'Optique Essilor International 319 19,948 Cie Generale de Geophysique-Veritas 212 a 4,095 CNP Assurances 276 5,696 Compagnie Generale des Etablissements Michelin, Cl. B 265 20,183 Credit Agricole 1,494 20,456 Danone 912 51,138 Dassault Systemes 114 7,409 Edenred 237 a 4,168 EDF 380 16,149 Eiffage 95 4,792 Eramet 10 2,768 Eurazeo 71 4,522 Eutelsat Communications 173 6,389 France Telecom 3,036 63,561 GDF Suez 2,037 67,645 Gecina 42 4,301 Groupe Eurotunnel 786 5,786 Hermes International 81 13,893 ICADE 48 4,563 Iliad 42 3,696 Imerys 52 3,023 Ipsen 26 864 JC Decaux 159 a 4,083 Klepierre 157 5,008 L'Oreal 390 40,911 Lafarge 317 17,263 Lagardere 214 7,880 Legrand 161 5,239 LVMH Moet Hennessy Louis Vuitton 399 48,665 Metropole Television 98 2,172 Natixis 1,498 a 8,005 Neopost 74 5,722 PagesJaunes Groupe 318 3,519 Pernod-Ricard 329 25,743 Peugeot 316 a 9,374 PPR 127 16,984 Publicis Groupe 208 9,372 Renault 306 a 13,648 Safran 286 7,717 Sanofi-Aventis 1,732 100,570 Schneider Electric 390 44,966 SCOR 300 6,580 Societe BIC 49 3,645 Societe Generale 1,027 59,185 Societe Television Francaise 1 223 3,546 Sodexo 168 10,581 Suez Environnement 394 7,330 Technip 170 11,317 Thales 168 5,668 Total 3,480 175,501 Unibail-Rodamco 147 28,995 Vallourec 190 18,493 Veolia Environnement 578 15,343 Vinci 718 34,750 Vivendi 2,005 48,180 Germany1.9% Adidas 356 19,275 Allianz 750 87,059 BASF 1,516 88,501 Bayer 1,367 78,565 Bayerische Motoren Werke 553 29,762 Beiersdorf 161 9,533 Celesio 112 2,614 Commerzbank 1,297 a 11,727 Daimler 1,497 a 80,693 Deutsche Bank 974 68,014 Deutsche Boerse 321 22,466 Deutsche Lufthansa 309 a 5,022 Deutsche Post 1,407 24,425 Deutsche Postbank 101 a 3,220 Deutsche Telekom 4,687 62,955 E.ON 2,952 88,051 Fresenius Medical Care & Co. 350 19,199 GEA Group 268 6,063 Hannover Rueckversicherung 81 3,877 HeidelbergCement 234 11,781 Henkel & Co. 177 7,338 Hochtief 76 4,925 Infineon Technologies 1,786 a 12,050 K+S 274 14,543 Linde 249 29,179 MAN 177 16,425 Merck 106 9,432 Metro 187 10,377 Muenchener Rueckversicherungs 325 45,008 RWE 692 48,854 Salzgitter 53 3,541 SAP 1,419 64,777 Siemens 1,359 132,416 Suedzucker 90 1,736 ThyssenKrupp 561 16,642 Volkswagen 50 4,737 Greece.1% Alpha Bank 911 a 6,919 Bank of Cyprus Public 1,007 5,405 Coca-Cola Hellenic Bottling 333 7,852 EFG Eurobank Ergasias 769 a 5,911 Hellenic Telecommunications Organization 542 4,399 National Bank of Greece 1,091 a 15,905 OPAP 436 6,447 Piraeus Bank 700 a 4,624 Public Power 232 3,690 Hong Kong.6% Bank of East Asia 2,540 9,976 BOC Hong Kong Holdings 7,000 17,975 Cheung Kong Holdings 2,000 24,171 Cheung Kong Infrastructure Holdings 1,000 3,747 CLP Holdings 3,000 22,156 Esprit Holdings 2,162 13,573 Hang Lung Group 1,000 5,872 Hang Lung Properties 4,000 16,689 Hang Seng Bank 1,300 18,013 Henderson Land (Warrants 6/1/11) 400 a 62 Henderson Land Development 2,000 12,453 Hong Kong & China Gas 7,700 19,237 Hong Kong Exchanges & Clearing 1,700 27,956 HongKong Electric Holdings 2,500 15,147 Hopewell Holdings 1,000 3,161 Hutchison Whampoa 4,000 26,425 Kerry Properties 1,500 7,562 Li & Fung 4,000 18,338 Link REIT 4,500 11,706 MTR 2,000 7,031 New World Development 4,000 7,150 Shangri-La Asia 2,000 4,054 Sino Land 4,000 7,572 Sun Hung Kai Properties 2,000 29,387 Swire Pacific, Cl. A 1,500 18,235 Wharf Holdings 2,000 10,946 Wheelock & Co. 2,000 6,233 Yue Yuen Industrial Holdings 1,000 3,245 Ireland.1% Anglo Irish Bank 3,069 a,b 583 CRH 1,125 23,377 Elan 1,004 a 4,719 Kerry Group, Cl. A 260 8,265 Willis Group Holdings 338 10,343 Israel.2% Bank Hapoalim 1,335 a 5,441 Bank Leumi Le-Israel 1,666 a 7,122 Bezeq Israeli Telecommunication 2,373 5,309 Israel Chemicals 635 7,902 Teva Pharmaceutical Industries 1,435 69,908 Italy.8% A2A 1,653 2,479 Assicurazioni Generali 1,925 38,772 Atlantia 443 8,674 Banca Carige 966 2,172 Banca Monte dei Paschi di Siena 3,821 a 5,023 Banca Popolare di Milano Scarl 969 5,132 Banco Popolare 1,288 8,214 Enel 10,792 52,970 ENI 4,283 87,548 Fiat 1,272 16,290 Finmeccanica 723 7,940 Intesa Sanpaolo 12,569 41,592 Intesa Sanpaolo-RSP 2,248 5,843 Luxottica Group 184 4,785 Mediaset 1,052 6,760 Mediobanca 844 a 7,587 Parmalat 3,170 7,673 Saipem 447 16,073 Snam Rete Gas 2,540 11,921 Telecom Italia 16,204 20,636 Telecom Italia-RSP 9,545 9,917 Terna Rete Elettrica Nazionale 2,144 8,910 UniCredit 25,285 70,824 Unione di Banche Italiane 912 9,784 Japan5.8% 77 Bank 1,000 5,297 Acom 9 157 Advantest 300 6,463 Aeon 1,100 11,741 Aisin Seiki 300 8,360 Ajinomoto 1,000 9,451 All Nippon Airways 2,000 a 6,762 Amada 1,000 6,520 Asahi Breweries 700 12,367 Asahi Glass 2,000 20,309 Asahi Kasei 2,000 10,432 Astellas Pharma 700 23,675 Bank of Kyoto 1,000 8,320 Bank of Yokohama 2,000 9,208 Benesse Holdings 100 4,414 Bridgestone 1,000 17,851 Brother Industries 400 4,274 Canon 1,800 78,202 Casio Computer 600 4,313 Central Japan Railway 2 16,247 Chiba Bank 1,000 6,093 Chubu Electric Power 1,100 27,189 Chugai Pharmaceutical 400 6,979 Chugoku Electric Power 500 10,345 Chuo Mitsui Trust Holdings 2,000 7,085 Citizen Holdings 400 2,400 Cosmo Oil 1,000 2,377 Credit Saison 400 5,068 Dai Nippon Printing 1,000 12,059 Dai-ichi Life Insurance 13 18,391 Daicel Chemical Industries 1,000 7,062 Daido Steel 1,000 4,766 Daiichi Sankyo 1,200 22,280 Daikin Industries 400 14,793 Daito Trust Construction 100 5,423 Daiwa House Industry 1,000 9,832 Daiwa Securities Group 3,000 12,947 Denki Kagaku Kogyo 1,000 5,031 Denso 800 22,866 Dentsu 300 7,453 Dowa Holdings 1,000 5,250 East Japan Railway 600 38,565 Eisai 400 13,607 Electric Power Development 200 6,180 Elpida Memory 300 a 4,500 FamilyMart 200 7,131 Fanuc 300 35,345 Fast Retailing 100 14,920 Fuji Electric Holdings 2,000 5,539 Fuji Heavy Industries 1,000 5,504 FUJIFILM Holdings 800 24,925 Fujitsu 3,000 21,290 Fukuoka Financial Group 1,000 4,154 Furukawa Electric 1,000 4,431 GS Yuasa 1,000 6,439 Gunma Bank 1,000 5,354 Hachijuni Bank 1,000 5,712 Hankyu Hashin Holdings 2,000 9,024 Hirose Electric 100 10,108 Hiroshima Bank 1,000 3,923 Hisamitsu Pharmaceutical 100 3,877 Hitachi 7,000 28,433 Hitachi Construction Machinery 200 4,057 Hokkaido Electric Power 300 6,411 Hokuhoku Financial Group 3,000 5,297 Hokuriku Electric Power 300 6,622 Honda Motor 2,700 84,402 Hoya 700 16,607 Ibiden 200 5,957 IHI 4,000 7,016 INPEX 1 4,870 Isetan Mitsukoshi Holdings 680 6,403 Isuzu Motors 2,000 5,862 ITOCHU 2,000 15,555 J Front Retailing 1,200 5,428 Jafco 100 2,360 Japan Real Estate Investment 1 8,828 Japan Retail Fund Investment 4 5,137 Japan Steel Works 1,000 9,624 Japan Tobacco 7 22,456 JFE Holdings 800 24,694 Joyo Bank 1,000 4,027 JS Group 400 8,045 JSR 300 5,241 JTEKT 300 2,904 Jupiter Telecommunications 3 3,074 JX Holdings 3,640 a 19,658 Kajima 2,000 4,754 Kaneka 1,000 6,185 Kansai Electric Power 1,200 28,996 Kao 900 21,228 Kawasaki Heavy Industries 2,000 4,985 Kawasaki Kisen Kaisha 2,000 8,516 KDDI 5 24,261 Keihin Electric Express Railway 1,000 9,301 Keio 1,000 6,716 Keyence 110 25,260 Kintetsu 3,000 9,658 Kirin Holdings 1,000 13,316 Kobe Steel 4,000 8,354 Komatsu 1,500 31,433 Konami 300 4,611 Konica Minolta Holdings 1,000 10,501 Kubota 2,000 15,809 Kuraray 500 6,254 Kurita Water Industries 200 5,546 Kyocera 300 26,691 Kyowa Hakko Kirin 371 3,789 Kyushu Electric Power 600 13,536 Lawson 100 4,575 Makita 200 5,760 Marubeni 3,000 16,063 Marui Group 600 4,196 Mazda Motor 3,000 7,235 Medipal Holdings 500 5,793 MEIJI Holdings 117 5,016 Minebea 1,000 5,504 Mitsubishi 2,100 45,291 Mitsubishi Chemical Holdings 2,000 10,293 Mitsubishi Electric 3,000 26,067 Mitsubishi Estate 2,000 28,110 Mitsubishi Gas Chemical 1,000 5,597 Mitsubishi Heavy Industries 5,000 18,694 Mitsubishi Materials 2,000 a 5,308 Mitsubishi Motors 6,000 a 7,824 Mitsubishi UFJ Financial Group 20,660 102,275 Mitsui & Co. 2,800 35,800 Mitsui Chemicals 2,000 5,908 Mitsui Engineering & Shipbuilding 2,000 4,154 Mitsui Fudosan 1,000 14,770 Mitsui Mining & Smelting 2,000 5,447 Mitsui OSK Lines 2,000 13,501 Mizuho Financial Group 31,600 51,415 MS & AD Insurance Group Holdings 890 19,729 Murata Manufacturing 300 14,782 Namco Bandai Holdings 500 4,460 NEC 4,000 10,755 Nidec 200 18,717 Nikon 500 8,666 Nintendo 200 55,758 Nippon Building Fund 1 8,493 Nippon Electric Glass 1,000 12,705 Nippon Express 2,000 8,124 Nippon Paper Group 200 5,315 Nippon Sheet Glass 1,000 2,458 Nippon Steel 8,000 27,233 Nippon Telegraph & Telephone 900 37,284 Nippon Yusen 3,000 12,670 Nishi-Nippon City Bank 2,000 5,816 Nissan Motor 4,100 31,415 Nisshin Seifun Group 500 6,099 Nisshin Steel 2,000 3,346 Nissin Foods Holdings 100 3,491 Nitori 50 4,298 Nitto Denko 300 10,365 NKSJ Holdings 1,900 a 11,072 Nomura Holdings 6,000 33,303 Nomura Real Estate Office Fund 1 5,262 Nomura Research Institute 200 3,956 NSK 1,000 7,097 NTN 1,000 4,327 NTT Data 2 7,247 NTT DoCoMo 25 39,667 Obayashi 1,000 4,258 Odakyu Electric Railway 1,000 9,105 OJI Paper 1,000 4,823 Olympus 300 8,018 Omron 400 9,619 Ono Pharmaceutical 100 4,125 Oriental Land 100 8,331 ORIX 160 12,555 Osaka Gas 3,000 11,043 Panasonic 3,200 42,169 Panasonic Electric Works 1,000 12,682 Rakuten 11 8,403 Resona Holdings 800 8,761 Ricoh 1,000 13,813 Rohm 200 12,578 Sankyo 100 4,881 Santen Pharmaceutical 100 3,337 Sanyo Electric 3,000 a 4,708 Sapporo Hokuyo Holdings 700 3,312 SBI Holdings 44 5,834 Secom 300 13,726 Sega Sammy Holdings 300 4,396 Seiko Epson 300 3,926 Sekisui Chemical 1,000 6,762 Sekisui House 1,000 8,851 Seven & I Holdings 1,300 31,037 Seven Bank 1 1,835 Sharp 2,000 21,856 Shikoku Electric Power 300 8,824 Shimano 100 5,066 Shimizu 1,000 3,773 Shin-Etsu Chemical 700 34,774 Shinsei Bank 4,000 a 3,693 Shionogi & Co. 500 10,166 Shiseido 600 13,390 Shizuoka Bank 1,000 8,308 Showa Denko 3,000 5,920 Showa Shell Sekiyu 500 3,670 SMC 100 13,201 Softbank 1,300 38,778 Sojitz 2,900 4,585 Sony 1,600 49,942 Sony Financial Holdings 1 3,618 Stanley Electric 300 5,182 SUMCO 200 a 3,785 Sumitomo 1,800 19,068 Sumitomo Chemical 2,000 8,655 Sumitomo Electric Industries 1,300 15,151 Sumitomo Heavy Industries 1,000 5,839 Sumitomo Metal Industries 6,000 14,470 Sumitomo Metal Mining 1,000 13,270 Sumitomo Mitsui Financial Group 2,100 64,847 Sumitomo Realty & Development 1,000 17,955 Sumitomo Rubber Industries 600 5,934 Sumitomo Trust & Banking 2,000 11,101 Suzuken 100 3,491 Suzuki Motor 600 12,532 T & D Holdings 450 9,830 Taiheiyo Cement 3,000 a 4,050 Taisei 3,000 5,989 Takashimaya 1,000 7,731 Takeda Pharmaceutical 1,200 54,904 TDK 200 12,024 Teijin 2,000 6,347 Terumo 300 15,699 THK 200 3,940 Tobu Railway 1,000 5,724 Toho 200 3,291 Toho Gas 1,000 5,043 Tohoku Electric Power 700 15,081 Tokio Marine Holdings 1,200 32,763 Tokuyama 1,000 5,008 Tokyo Electric Power 2,000 54,766 Tokyo Electron 300 16,063 Tokyo Gas 4,000 18,140 Tokyo Tatemono 1,000 3,254 Tokyu 2,000 8,585 Tokyu Land 1,000 3,623 Toppan Printing 1,000 8,228 Toray Industries 2,000 10,685 Toshiba 7,000 a 36,511 Tosoh 1,000 2,666 TOTO 1,000 6,797 Toyo Seikan Kaisha 300 4,802 Toyota Industries 300 8,066 Toyota Motor 4,500 158,378 Toyota Tsusho 400 6,065 Trend Micro 100 2,943 Tsumura & Co. 100 2,999 Ube Industries 2,000 4,985 UNICHARM 100 11,862 UNY 300 2,312 Ushio 200 3,388 West Japan Railway 3 11,078 Yahoo! Japan 24 9,208 Yakult Honsha 200 5,767 Yamada Denki 140 9,435 Yamaha 400 4,426 Yamaha Motor 400 a 5,174 Yamato Holdings 700 8,659 Yokogawa Electric 400 2,363 Luxembourg.1% ArcelorMittal 1,405 42,814 Millicom International Cellular, SDR 122 11,272 SES 506 12,495 Tenaris 794 15,858 Netherlands.7% Aegon 2,593 a 15,594 Akzo Nobel 369 21,731 ASML Holding 696 22,188 Corio 58 3,402 European Aeronautic Defence and Space 727 a 17,219 Fugro 121 6,387 Heineken 410 18,551 Heineken Holding 149 5,843 ING Groep 5,969 a 57,390 Koninklijke Ahold 1,922 24,664 Koninklijke DSM 277 13,141 Koninklijke KPN 2,861 39,808 Koninklijke Philips Electronics 1,588 49,466 Koninklijke Vopak 82 3,331 QIAGEN 398 a 7,391 Randstad Holding 180 a 8,083 Reed Elsevier 1,224 15,835 SBM Offshore 365 5,756 STMicroelectronics 1,054 8,691 TNT 628 18,736 Unilever 2,702 79,467 Wolters Kluwer 545 10,991 New Zealand.0% Auckland International Airport 3,880 5,565 Contact Energy 449 a 1,854 Fletcher Building 1,409 7,757 Sky City Entertainment Group 1,940 4,258 Telecom Corporation of New Zealand 4,764 6,867 Norway.2% DnB NOR 1,506 18,709 Norsk Hydro 1,213 6,531 Orkla 1,204 9,992 Renewable Energy 600 a 1,652 SeaDrill 439 10,192 Statoil 1,835 37,103 Telenor 1,391 21,472 Yara International 337 12,707 Portugal.1% Banco Comercial Portugues, Cl. R 5,445 4,710 Banco Espirito Santo 905 4,332 Brisa Auto-Estradas de Portugal 388 2,532 Cimpor-Cimentos de Portugal 565 3,436 Energias de Portugal 3,114 10,236 Galp Energia, Cl. B 218 3,564 Jeronimo Martins 521 5,691 Portugal Telecom 936 10,299 Singapore.4% Ascendas Real Estate Investment Trust 4,400 6,861 CapitaLand 4,500 13,107 CapitaMall Trust 4,000 5,620 City Developments 1,000 8,900 ComfortDelgro 5,000 5,884 Cosco Singapore 4,000 4,825 DBS Group Holdings 3,500 37,071 Flextronics International 1,406 a 8,745 Fraser and Neave 2,000 8,076 Genting Singapore 9,000 a 8,407 Golden Agri-Resources 12,640 5,346 Keppel 2,000 13,740 Noble Group 4,636 5,626 Oversea-Chinese Banking 4,000 26,568 SembCorp Industries 2,000 6,208 SembCorp Marine 1,000 2,942 Singapore Airlines 866 9,950 Singapore Exchange 1,000 5,634 Singapore Press Holdings 3,000 9,113 Singapore Technologies Engineering 2,000 4,766 Singapore Telecommunications 13,000 29,833 United Overseas Bank 2,000 29,216 UOL Group 1,000 2,905 Wilmar International 2,000 9,209 Spain1.0% Abertis Infraestructuras 481 8,128 Acciona 39 3,437 Acerinox 192 3,298 ACS Actividades de Construccion y Servicios 261 11,320 Banco Bilbao Vizcaya Argentaria 5,850 78,767 Banco de Sabadell 1,518 8,630 Banco de Valencia 281 1,688 Banco Popular Espanol 1,624 10,790 Banco Santander 13,564 176,163 Bankinter 353 2,647 Criteria Caixacorp 1,132 5,529 EDP Renovaveis 522 a 3,117 Enagas 243 4,483 Ferrovial 725 6,359 Gamesa Tecnologica 471 a 4,110 Gas Natural 419 7,004 Grifols 170 1,894 Iberdrola 6,242 44,035 Iberdrola Renovables 1,587 5,553 Inditex 354 23,405 Indra Sistemas 130 2,124 Mapfre 1,575 5,195 Red Electrica 170 7,442 Repsol 1,251 29,507 Telefonica 6,719 152,486 Zardoya Otis 178 2,776 Sweden.8% Alfa Laval 650 10,061 Assa Abloy, Cl. B 485 10,713 Atlas Copco, Cl. A 1,102 18,001 Atlas Copco, Cl. B 708 10,557 Electrolux, Ser. B 407 9,064 Getinge, Cl. B 363 8,023 Hennes & Mauritz, Cl. B 1,672 52,590 Holmen, Cl. B 75 1,966 Husqvarna, Cl. B 673 4,747 Investor, Cl. B 757 14,251 Kinnevik Investment, Cl. B 358 6,715 Nordea Bank 5,276 52,689 Ratos, Cl. B 167 4,763 Sandvik 1,605 20,701 Scania, Cl. B 520 9,573 Securitas, Cl. B 706 7,163 Skandinaviska Enskilda Banken, Cl. A 2,519 17,313 Skanska, Cl. B 641 10,826 SKF, Cl. B 609 11,616 SSAB, Cl. A 326 4,712 SSAB, Cl. B 118 1,515 Svenska Cellulosa, Cl. B 897 12,928 Svenska Handelsbanken, Cl. A 788 22,584 Swedbank, Cl. A 1,143 a 13,051 Swedish Match 411 9,693 Tele2, Cl. B 581 10,286 Telefonaktiebolaget LM Ericsson, Cl. B 4,931 54,359 TeliaSonera 3,638 26,292 Volvo, Cl. B 1,726 a 21,474 Switzerland2.0% ABB 3,619 a 72,709 Actelion 178 a 7,168 Adecco 193 9,795 Aryzta 202 8,225 Baloise Holding 91 7,258 Compagnie Financiere Richemont, Cl. A 848 32,947 Credit Suisse Group 1,850 83,884 GAM Holding 528 a 6,081 Geberit 60 9,766 Givaudan 12 11,011 Holcim 398 26,476 Julius Baer Group 371 12,925 Kuehne & Nagel International 100 10,676 Lindt & Spruengli-PC 1 2,240 Logitech International 438 a 6,853 Lonza Group 82 6,341 Nestle 5,666 278,900 Nobel Biocare Holding 224 3,755 Novartis 3,450 166,688 Pargesa Holding 64 4,380 Roche Holding 1,158 149,973 Schindler Holding 85 7,588 SGS 9 12,585 Sika 2 3,749 Sonova Holding 71 8,578 Straumann Holding 19 4,146 Swatch Group 75 4,197 Swatch Group-BR 52 16,034 Swiss Life Holding 58 a 6,070 Swiss Reinsurance 559 25,635 Swisscom 42 15,656 Syngenta 162 35,613 Synthes 96 10,992 UBS 5,853 a 99,578 Zurich Financial Services 241 56,020 United Kingdom5.6% 3i Group 1,736 7,724 Admiral Group 331 7,506 Aggreko 348 8,349 AMEC 595 8,135 Anglo American 2,155 a 85,200 Antofagasta 731 11,311 ARM Holdings 1,789 9,195 Associated British Foods 591 9,506 AstraZeneca 2,379 120,640 Autonomy 380 a 9,790 Aviva 4,422 24,751 BAE Systems 5,983 29,272 Balfour Beatty 1,187 4,631 Barclays 18,711 97,521 BG Group 5,525 88,387 BHP Billiton 3,621 110,666 BP 30,667 194,968 British Airways 1,166 a 4,010 British American Tobacco 3,302 113,457 British Land 1,615 11,680 British Sky Broadcasting Group 2,036 22,671 BT Group 12,747 28,387 Bunzl 499 5,392 Burberry Group 776 10,227 Cable & Wireless Worldwide 5,272 5,511 Cairn Energy 2,223 a 16,251 Capita Group 963 10,844 Capital Shopping Centres Group 773 4,146 Carnival 288 10,374 Centrica 8,718 41,492 Cobham 2,046 7,610 Compass Group 2,944 24,436 Diageo 4,135 71,687 Eurasian Natural Resources 384 5,452 Experian 1,561 15,340 Firstgroup 674 3,883 G4S 2,575 10,429 GlaxoSmithKline 8,536 148,521 Hammerson 1,232 7,494 Home Retail Group 1,661 6,217 HSBC Holdings 28,452 287,849 ICAP 931 5,847 Imperial Tobacco Group 1,679 47,436 Inmarsat 794 9,164 Intercontinental Hotels Group 460 7,946 International Power 2,339 13,114 Invensys 1,440 6,021 Investec 662 5,132 J Sainsbury 1,741 9,369 Johnson Matthey 385 10,196 Kazakhmys 315 5,999 Kingfisher 3,680 12,408 Land Securities Group 1,172 11,242 Legal & General Group 9,111 12,778 Lloyds Banking Group 65,850 a 71,426 London Stock Exchange Group 302 3,060 Lonmin 237 a 5,827 Man Group 2,633 8,960 Marks & Spencer Group 2,386 12,869 National Grid 4,186 33,401 Next 320 10,775 Old Mutual 8,474 16,032 Pearson 1,338 20,734 Petrofac 403 7,889 Prudential 4,279 37,159 Randgold Resources 137 12,294 Reckitt Benckiser Group 992 48,549 Reed Elsevier 1,977 17,091 Resolution 179 668 Resolution-NPR 3,049 a 4,154 Rexam 1,726 8,353 Rio Tinto 2,333 120,737 Rolls-Royce Group 2,955 a 26,841 Royal Bank of Scotland Group 28,023 a 21,926 Royal Dutch Shell, Cl. A 5,834 160,302 Royal Dutch Shell, Cl. B 4,428 116,468 RSA Insurance Group 6,348 12,685 SABMiller 1,563 47,341 Sage Group 2,356 8,815 Schroders 205 4,135 Scottish & Southern Energy 1,469 25,491 Segro 1,292 5,666 Serco Group 873 7,567 Severn Trent 444 9,109 Shire 867 19,756 Smith & Nephew 1,429 12,409 Smiths Group 590 10,312 Standard Chartered 3,313 95,572 Standard Life 4,201 13,303 Tesco 12,994 79,497 Thomas Cook Group 1,084 3,086 Tomkins 2,022 10,260 Tui Travel 1,371 4,515 Tullow Oil 1,447 27,896 Unilever 2,124 60,241 United Utilities Group 1,206 11,049 Vedanta Resources 192 7,340 Virgin Media 563 12,121 Vodafone Group 86,597 201,734 Whitbread 332 7,321 WM Morrison Supermarkets 3,454 14,335 Wolseley 426 a 9,594 WPP 2,060 21,857 Xstrata 3,103 49,349 United States30.3% 3M 1,193 102,049 Abbott Laboratories 2,742 134,577 Abercrombie & Fitch, Cl. A 160 5,910 Accenture, Cl. A 1,146 45,427 ACE 625 33,175 Activision Blizzard 1,022 12,141 Adobe Systems 917 a 26,336 Advance Auto Parts 156 8,351 Advanced Micro Devices 1,129 a 8,456 AES 1,220 a 12,578 Aetna 801 22,308 Aflac 823 40,483 AGCO 156 a 5,423 Agilent Technologies 607 a 16,954 Air Products & Chemicals 390 28,306 Airgas 137 8,945 Akamai Technologies 324 a 12,429 Alcoa 1,746 19,503 Allegheny Energy 325 7,410 Allegheny Technologies 153 7,284 Allergan 533 32,545 Alliance Data Systems 107 a 6,150 Alliant Energy 201 6,947 Allstate 916 25,868 Alpha Natural Resources 230 a 8,816 Altera 522 14,470 Altria Group 3,667 81,261 Amazon.com 628 a 74,035 AMB Property 252 c 6,290 Ameren 406 10,300 American Eagle Outfitters 315 3,878 American Electric Power 886 31,878 American Express 1,903 84,950 American International Group 244 a 9,387 American Tower, Cl. A 734 a 33,940 American Water Works 216 4,618 Ameriprise Financial 463 19,627 AmerisourceBergen 526 15,764 AMETEK 176 7,792 Amgen 1,756 a 95,755 Amphenol, Cl. A 312 13,978 Anadarko Petroleum 889 43,703 Analog Devices 532 15,806 Annaly Capital Management 1,003 c 17,452 AON 447 16,838 Apache 608 58,113 Apollo Group, Cl. A 252 a 11,625 Apple 1,605 a 412,886 Applied Materials 2,477 29,229 Arch Capital Group 72 a 5,634 Arch Coal 283 6,704 Archer-Daniels-Midland 1,074 29,385 Arrow Electronics 221 a 5,479 Assurant 223 8,316 AT & T 10,440 270,814 Autodesk 395 a 11,668 Automatic Data Processing 885 36,524 AutoNation 159 a 3,884 AutoZone 52 a 11,002 AvalonBay Communities 137 c 14,397 Avery Dennison 191 6,847 Avnet 304 a 7,646 Avon Products 784 24,406 Axis Capital Holdings 202 6,296 Baker Hughes 774 37,361 Ball 146 8,503 Bank of America 17,759 249,336 Baxter International 1,091 47,753 BB & T 1,211 30,069 Beckman Coulter 138 6,325 Becton Dickinson & Co. 413 28,414 Bed Bath & Beyond 483 a 18,296 Berkshire Hathaway, Cl. B 1,011 a 78,979 Best Buy 636 22,044 Biogen Idec 498 a 27,828 BlackRock 49 7,717 BMC Software 334 a 11,884 Boeing 1,201 81,836 BorgWarner 191 a 8,377 Boston Properties 255 c 20,885 Boston Scientific 2,691 a 15,070 Bristol-Myers Squibb 3,020 75,258 Broadcom, Cl. A 799 28,788 Brown-Forman, Cl. B 160 10,114 Bucyrus International 111 6,906 Bunge 255 12,660 C.H. Robinson Worldwide 311 20,277 C.R. Bard 164 12,879 CA 762 14,905 Cablevision Systems (NY Group), Cl. A 423 11,594 Cabot Oil & Gas 209 6,368 Calpine 686 a 9,261 Cameron International 463 a 18,330 Campbell Soup 378 13,570 Capital One Financial 802 33,949 Cardinal Health 649 20,943 CareFusion 363 a 7,648 Carmax 367 a 7,744 Carnival 786 27,258 Caterpillar 1,101 76,795 CBS, Cl. B 1,125 16,628 Celanese, Ser. A 289 8,118 Celgene 807 a 44,506 CenterPoint Energy 708 10,075 CenturyLink 553 19,698 Cephalon 140 a 7,945 Cerner 119 a 9,217 CF Industries Holdings 92 7,469 Charles River Laboratories International 116 a 3,605 Charles Schwab 1,859 27,495 Chesapeake Energy 1,132 23,806 Chevron 3,553 270,774 Chubb 605 31,841 Church & Dwight 132 8,748 CIGNA 503 15,472 Cimarex Energy 155 10,675 Cincinnati Financial 311 8,568 Cintas 277 7,329 Cisco Systems 10,126 a 233,607 CIT Group 324 a 11,781 Citigroup 37,786 a 154,923 Citrix Systems 333 a 18,322 Cliffs Natural Resources 261 14,765 Clorox 267 17,323 CME Group 119 33,177 Coach 571 21,110 Coca-Cola 3,668 202,143 Coca-Cola Enterprises 520 14,924 Cognizant Technology Solutions, Cl. A 529 a 28,862 Colgate-Palmolive 870 68,713 Comcast, Cl. A 3,667 71,396 Comcast, Cl. A (Special) 1,334 24,626 Comerica 306 11,738 Computer Sciences 290 13,146 ConAgra Foods 823 19,324 ConocoPhillips 2,495 137,774 Consol Energy 346 12,968 Consolidated Edison 493 22,737 Constellation Brands, Cl. A 362 a 6,176 Constellation Energy Group 338 10,681 Cooper Industries 304 13,725 Corning 2,739 49,631 Costco Wholesale 772 43,780 Covance 119 a 4,612 Coventry Health Care 297 a 5,890 Covidien 837 31,237 Cree 170 a 12,043 Crown Castle International 544 a 21,493 Crown Holdings 306 a 8,516 CSX 684 36,060 Cummins 353 28,102 CVS Caremark 2,452 75,252 D.R. Horton 490 5,400 Danaher 964 37,027 Darden Restaurants 263 11,017 DaVita 177 a 10,146 Dean Foods 332 a 3,805 Deere & Co. 743 49,543 Dell 3,092 a 40,938 Delta Air Lines 279 a 3,315 Denbury Resources 597 a 9,456 Dentsply International 229 6,875 Devon Energy 749 46,805 DeVry 129 6,940 Diamond Offshore Drilling 124 7,377 DIRECTV, Cl. A 1,613 a 59,939 Discover Financial Services 1,067 16,293 Discovery Communications, Cl. A 270 a 10,425 Discovery Communications, Cl. C 282 a 9,695 DISH Network, Cl. A 340 6,827 Dolby Laboratories, Cl. A 89 a 5,649 Dollar General 109 3,181 Dollar Tree 258 a 11,435 Dominion Resources 1,054 44,257 Dover 340 16,310 Dow Chemical 2,069 56,546 Dr. Pepper Snapple Group 462 17,348 DTE Energy 299 13,802 Duke Energy 2,296 39,262 Duke Realty 396 c 4,736 Dun & Bradstreet 102 6,973 E.I. du Pont de Nemours & Co. 1,636 66,536 Eastman Chemical 118 7,392 Eaton 282 22,126 Eaton Vance 238 7,130 eBay 2,045 a 42,761 Ecolab 424 20,738 Edison International 552 18,299 Edwards Lifesciences 214 a 12,369 El Paso 1,278 15,745 Electronic Arts 563 a 8,969 Eli Lilly & Co. 1,877 66,821 EMC 3,617 a 71,580 Emerson Electric 1,362 67,473 Energen 116 5,155 Energizer Holdings 129 a 7,936 Entergy 339 26,276 EOG Resources 444 43,290 EQT 254 9,317 Equifax 253 7,929 Equity Residential 504 c 23,108 Estee Lauder, Cl. A 194 12,077 Everest Re Group 102 7,917 Exelon 1,159 48,481 Expedia 324 7,348 Expeditors International of Washington 386 16,459 Express Scripts 918 a 41,475 Exxon Mobil 9,085 542,193 F5 Networks 123 a 10,803 Family Dollar Stores 252 10,420 Fastenal 250 12,270 Federal Realty Investment Trust 119 c 9,305 FedEx 523 43,174 Fidelity National Financial, Cl. A 408 6,026 Fidelity National Information Services 578 16,571 Fifth Third Bancorp 1,393 17,705 First Solar 89 a 11,165 FirstEnergy 560 21,112 Fiserv 293 a 14,679 FLIR Systems 304 a 9,047 Flowserve 97 9,619 Fluor 309 14,922 FMC 130 8,124 FMC Technologies 232 a 14,681 Ford Motor 5,310 a 67,809 Forest Laboratories 556 a 15,429 Fortune Brands 258 11,321 Foster Wheeler 254 a 5,847 Franklin Resources 281 28,263 Freeport-McMoRan Copper & Gold 769 55,014 Frontier Communications 1,202 9,183 GameStop, Cl. A 315 a 6,316 Gap 887 16,064 Garmin 202 5,759 General Dynamics 576 35,280 General Electric 18,878 304,313 General Mills 1,158 39,604 Genuine Parts 272 11,650 Genworth Financial, Cl. A 798 a 10,837 Genzyme 463 a 32,206 Gilead Sciences 1,634 a 54,445 Goldman Sachs Group 864 130,308 Goodrich 226 16,469 Goodyear Tire & Rubber 433 a 4,620 Google, Cl. A 431 a 208,970 H & R Block 635 9,957 H.J. Heinz 566 25,176 Halliburton 1,587 47,420 Hansen Natural 131 a 5,488 Harley-Davidson 396 10,783 Harris 226 10,064 Harsco 144 3,335 Hartford Financial Services Group 694 16,247 Hasbro 240 10,116 HCP 509 c 18,054 Health Care REIT 231 c 10,467 Helmerich & Payne 172 6,971 Henry Schein 182 a 9,553 Hershey 270 12,690 Hess 515 27,599 Hewlett-Packard 4,162 191,618 Hologic 515 a 7,282 Home Depot 3,001 85,559 Honeywell International 1,283 54,989 Hormel Foods 137 5,880 Hospira 294 a 15,317 Host Hotels & Resorts 1,122 c 16,089 Hudson City Bancorp 833 10,346 Human Genome Sciences 280 a 7,263 Humana 310 a 14,576 IHS, Cl. A 90 a 5,698 Illinois Tool Works 748 32,538 Illumina 205 a 9,190 Ingersoll-Rand 532 19,929 Integrys Energy 130 6,156 Intel 9,768 201,221 IntercontinentalExchange 123 a 12,991 International Business Machines 2,298 295,063 International Flavors & Fragrances 127 5,763 International Game Technology 508 7,742 International Paper 734 17,763 Interpublic Group of Cos. 828 a 7,568 Intuit 566 a 22,499 Intuitive Surgical 69 a 22,658 Invesco 755 14,752 Iron Mountain 299 7,077 ITT 319 15,031 ITT Educational Services 59 a 4,764 J.C. Penney 357 8,793 J.M. Smucker 216 13,269 Jacobs Engineering Group 213 a 7,789 JB Hunt Transport Services 158 5,607 Jefferies Group 165 4,074 Johnson & Johnson 4,881 283,537 Johnson Controls 1,177 33,909 Joy Global 176 10,449 JPMorgan Chase & Co. 7,033 283,289 Juniper Networks 962 a 26,724 KBR 301 6,736 Kellogg 476 23,824 KeyCorp 1,511 12,783 Kimberly-Clark 731 46,872 Kimco Realty 726 c 10,941 Kinder Morgan Management 149 a 8,747 KLA-Tencor 293 9,279 Kohl's 538 a 25,657 Kraft Foods, Cl. A 3,077 89,879 Kroger 1,108 23,467 L-3 Communications Holdings 215 15,704 Laboratory Corp. of America Holdings 180 a 13,136 Lam Research 255 a 10,758 Las Vegas Sands 584 a 15,686 Legg Mason 319 9,216 Leggett & Platt 272 5,668 Lender Processing Services 182 5,813 Leucadia National 341 a 7,533 Level 3 Communications 2,769 a 3,129 Liberty Global, Cl. A 247 a 7,225 Liberty Global, Ser. C 203 a 5,938 Liberty Media-Interactive, Cl. A 1,084 a 12,271 Liberty Property Trust 187 c 5,928 Life Technologies 323 a 13,886 Limited Brands 515 13,205 Lincoln National 551 14,348 Linear Technology 380 12,114 Lockheed Martin 580 43,587 Loews 615 22,847 Lorillard 287 21,881 Lowe's 2,576 53,426 LSI 1,233 a 4,969 Lubrizol 130 12,154 M & T Bank 135 11,791 Macerich 199 8,249 Macy's 731 13,633 Manpower 158 7,581 Marathon Oil 1,242 41,545 Marriott International, Cl. A 497 16,853 Marsh & McLennan 943 22,179 Marshall & Ilsley 712 5,005 Martin Marietta Materials 71 6,063 Marvell Technology Group 960 a 14,323 Masco 590 6,065 MasterCard, Cl. A 174 36,547 Mattel 655 13,860 Maxim Integrated Products 527 9,238 McAfee 269 a 8,904 McCormick & Co. 225 8,849 McDermott International 398 a 9,357 McDonald's 1,901 132,557 McGraw-Hill 562 17,248 McKesson 494 31,033 MDU Resources Group 351 6,932 Mead Johnson Nutrition 384 20,406 MeadWestvaco 345 8,266 Medco Health Solutions 816 a 39,168 Medtronic 1,948 72,018 MEMC Electronic Materials 445 a 4,254 Merck & Co. 5,400 186,084 MetLife 1,482 62,333 Metropcs Communications 331 a 2,962 MGM Resorts International 436 a 4,735 Microchip Technology 368 11,206 Micron Technology 1,509 a 10,986 Microsoft 13,968 360,514 Mohawk Industries 104 a 5,089 Molson Coors Brewing, Cl. B 276 12,423 Monsanto 986 57,030 Moody's 358 8,431 Morgan Stanley 2,232 60,242 Mosaic 287 13,676 Motorola 4,265 a 31,945 Murphy Oil 334 18,287 Mylan 530 a 9,222 Nabors Industries 516 a 9,499 Nasdaq OMX Group 219 a 4,264 National Oilwell Varco 731 28,626 National Semiconductor 419 5,782 NetApp 621 a 26,268 NetFlix 66 a 6,768 New York Community Bancorp 658 11,357 Newell Rubbermaid 529 8,200 Newfield Exploration 231 a 12,349 Newmont Mining 849 47,459 News, Cl. A 3,199 41,747 News, Cl. B 788 11,655 NextEra Energy 727 38,022 NII Holdings 289 a 10,826 NIKE, Cl. B 664 48,897 NiSource 516 8,514 Noble 481 a 15,632 Noble Energy 311 20,856 Nordstrom 305 10,370 Norfolk Southern 649 36,519 Northeast Utilities 332 9,243 Northern Trust 406 19,078 Northrop Grumman 529 31,021 NRG Energy 457 a 10,365 NSTAR 202 7,506 Nuance Communications 393 a 6,488 Nucor 564 22,075 NVIDIA 1,009 a 9,273 NYSE Euronext 455 13,181 O'Reilly Automotive 237 a 11,679 Occidental Petroleum 1,434 111,752 Old Republic International 426 5,329 Omnicare 202 4,975 Omnicom Group 557 20,754 ONEOK 201 9,353 Oracle 7,085 167,489 Owens-Illinois 292 a 8,074 Paccar 606 27,767 Pactiv 242 a 7,362 Pall 237 9,063 Parker Hannifin 296 18,388 PartnerRe 114 8,250 Patterson 139 3,709 Paychex 563 14,632 Peabody Energy 479 21,627 Pentair 186 6,361 People's United Financial 715 9,896 Pepco Holdings 419 7,085 PepsiCo 2,877 186,746 Perrigo 134 7,505 PetroHawk Energy 577 a 9,099 PetSmart 229 7,110 Pfizer 14,272 214,080 PG & E 665 29,526 Pharmaceutical Product Development 185 4,488 Philip Morris International 3,324 169,657 Pinnacle West Capital 192 7,313 Pioneer Natural Resources 200 11,584 Pitney Bowes 342 8,348 Plains Exploration & Production 227 a 5,119 Plum Creek Timber 278 c 9,975 PNC Financial Services Group 933 55,411 Polo Ralph Lauren 107 8,454 PPG Industries 304 21,119 PPL 672 18,339 Praxair 538 46,709 Precision Castparts 260 31,769 Priceline.com 74 a 16,606 Pride International 284 a 6,756 Principal Financial Group 567 14,521 Procter & Gamble 5,139 314,301 Progress Energy 499 21,013 Progressive 1,145 22,488 ProLogis 906 c 9,839 Prudential Financial 814 46,634 Public Service Enterprise Group 908 29,873 Public Storage 232 c 22,764 Pulte Group 591 a 5,189 QEP Resources 318 a 10,946 QUALCOMM 2,967 112,983 Quanta Services 378 a 8,119 Quest Diagnostics 291 13,674 Qwest Communications International 2,754 15,588 R.R. Donnelley & Sons 415 7,001 Ralcorp Holdings 107 a 6,249 Range Resources 286 10,616 Rayonier 146 c 7,129 Raytheon 691 31,973 Red Hat 323 a 10,384 Regency Centers 138 c 5,208 Regions Financial 2,243 16,441 RenaissanceRe Holdings 95 5,436 Republic Services 678 21,601 Reynolds American 322 18,618 Robert Half International 274 6,899 Rockwell Automation 252 13,646 Rockwell Collins 288 16,462 Roper Industries 183 11,438 Ross Stores 216 11,375 Rowan 178 a 4,496 Royal Caribbean Cruises 221 a 6,378 Safeway 725 14,892 SAIC 706 a 11,741 Salesforce.com 203 a 20,087 SanDisk 405 a 17,699 Sara Lee 1,207 17,852 SBA Communications, Cl. A 191 a 6,910 SCANA 233 8,926 Schlumberger 2,111 125,942 Scripps Networks Interactive, Cl. A 179 7,631 Seagate Technology 914 a 11,471 Sealed Air 291 6,294 Sears Holdings 80 a 5,680 SEI Investments 221 4,239 Sempra Energy 418 20,796 Sherwin-Williams 175 12,101 Sigma-Aldrich 208 11,669 Simon Property Group 510 c 45,502 SLM 821 a 9,852 Smith International 468 19,413 Southern 1,485 52,465 Southwest Airlines 263 3,169 Southwestern Energy 619 a 22,563 Spectra Energy 1,160 24,116 Sprint Nextel 5,370 a 24,541 SPX 89 5,301 St. Jude Medical 599 a 22,025 Stanley Black & Decker 269 15,607 Staples 1,265 25,717 Starbucks 1,303 32,380 Starwood Hotels & Resorts Worldwide 322 c 15,601 State Street 873 33,977 Stericycle 162 a 10,206 Stryker 536 24,962 Sunoco 198 7,063 SunTrust Banks 895 23,225 SUPERVALU 362 4,083 Symantec 1,511 a 19,598 Synopsys 266 a 5,809 SYSCO 1,038 32,147 T. Rowe Price Group 479 23,102 Target 1,246 63,945 TD Ameritrade Holding 489 a 7,697 Telephone & Data Systems 80 2,730 Teradata 281 a 8,936 Texas Instruments 2,193 54,145 Textron 542 11,252 TFS Financial 198 2,467 Thermo Fisher Scientific 718 a 32,209 Tiffany & Co. 212 8,919 Time Warner 2,032 63,927 Time Warner Cable 634 36,246 TJX 735 30,517 Toll Brothers 239 a 4,149 Torchmark 166 8,810 Total System Services 300 4,473 Transatlantic Holdings 93 4,446 Transocean 598 a 27,633 Travelers 903 45,556 Tyco Electronics 807 21,789 Tyco International 882 33,763 Tyson Foods, Cl. A 547 9,578 U.S. Bancorp 3,373 80,615 Ultra Petroleum 276 a 11,694 Union Pacific 890 66,456 United Parcel Service, Cl. B 1,282 83,330 United States Steel 255 11,304 United Technologies 1,572 111,769 UnitedHealth Group 2,044 62,240 Unum Group 602 13,738 Urban Outfitters 254 a 8,169 URS 153 a 6,180 Valero Energy 1,039 17,653 Validus Holdings 173 4,297 Varian Medical Systems 215 a 11,868 Ventas 285 c 14,455 VeriSign 349 a 9,824 Verisk Analytics, Cl. A 135 4,008 Verizon Communications 5,010 145,591 Vertex Pharmaceuticals 331 a 11,141 VF 157 12,455 Viacom, Cl. B 1,020 33,701 Visa, Cl. A 826 60,587 VMware, Cl. A 115 a 8,916 Vornado Realty Trust 296 c 24,503 Vulcan Materials 217 9,817 W.R. Berkley 221 5,969 W.W. Grainger 111 12,433 Wal-Mart Stores 4,043 206,961 Walgreen 1,788 51,047 Walt Disney 3,253 109,594 Warner Chilcott, Cl. A 230 a 5,888 Washington Post, Cl. B 10 4,205 Waste Management 835 28,348 Waters 161 a 10,330 Watson Pharmaceuticals 186 a 7,533 Weatherford International 1,332 a 21,578 WellPoint 779 a 39,511 Wells Fargo & Co. 8,705 241,390 Western Digital 414 a 10,925 Western Union 1,286 20,872 Weyerhaeuser 1,059 17,183 Whirlpool 129 10,746 White Mountains Insurance Group 14 4,397 Whole Foods Market 283 a 10,746 Williams 1,045 20,283 Windstream 881 10,043 Wisconsin Energy 200 10,856 Wynn Resorts 130 11,398 Xcel Energy 840 18,472 Xerox 2,298 22,383 Xilinx 501 13,988 XL Group 594 10,531 Yahoo! 2,332 a 32,368 Yum! Brands 822 33,949 Zimmer Holdings 381 a 20,189 Total Common Stocks (cost $41,485,073) Preferred Stocks.1% Germany Fresenius 132 9,374 Henkel & Co. 327 16,225 Porsche Automobil Holding 161 8,143 RWE 68 4,416 Volkswagen 264 27,966 Total Preferred Stocks (cost $50,202) Principal Short-Term Investments21.2% Amount ($) Value ($) U.S. Treasury Bills: 0.09%, 9/16/10 2,500,000 2,499,563 0.11%, 9/9/10 1,935,000 d 1,934,719 0.15%, 10/14/10 3,350,000 3,349,116 0.15%, 10/28/10 1,500,000 1,499,511 0.16%, 8/19/10 2,260,000 2,259,862 0.16%, 10/7/10 1,270,000 1,269,728 Total Short-Term Investments (cost $12,812,352) Face Amount Covered by Options Purchased3.2% Contracts ($) Value ($) Call Options; U.S. Treasury 10 Year Notes, August 2010 @ 108 (cost $1,789,292) 12,300,000 a Other Investment19.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $11,517,000) 11,517,000 e Total Investments (cost $67,653,919) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% BR - Bearer Certificate CDI - Chess Depository Interest NPR - Nill Paid Rights PC - Participation Certificate PPS - Price Protected Shares REIT - real estate investment trust RSP - Risparmio (Savings) Shares SDR- Swedish Depository Receipts STRIP - Separate Trading of Registered Interest and Principal of Securities a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At July 31, 2010, the value of this security amounted to $583 or .001% of net assets. c Investment in real estate investment trust. d Held by a broker as collateral for open financial futures and options positions. e Investment in affiliated money market mutual fund. At July 31, 2010, the aggregate cost of investment securities for income tax purposes was $67,653,919. Net unrealized depreciation on investments was $7,236,908 of which $3,188,327 related to appreciated investment securities and $10,425,235 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Short-Term/Money Market Investments 40.2 Financial 11.3 Information Technology 7.1 Industrial 6.4 Consumer Discretionary 5.9 Consumer Staples 5.9 Health Care 5.6 Energy 4.6 Materials 3.6 Utilities 3.6 Options Purchased 3.2 Telecommunication Services 2.4  Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2010 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2010 ($) Financial Futures Long Amsterdam Exchanges Index 20 1,715,261 August 2010 (11,803) Australian 10 Year Bond 19 1,826,905 September 2010 (4,370) CAC 40 10 Euro 51 2,419,507 August 2010 20,222 Canadian 10 Year Bond 19 2,286,567 September 2010 18,939 Euro-Bond 105 17,584,812 September 2010 26,624 FTSE 100 67 5,503,500 September 2010 78,578 FTSE/MIB Index 4 548,659 September 2010 18,666 IBEX 35 Index 8 1,090,544 August 2010 25,107 S&P ASX 200 Index 15 1,515,045 September 2010 (19,805) S & P/Toronto Stock Exchange 60 Index 4 530,977 September 2010 (207) U.S. Treasury 10 Year Notes 47 5,819,188 September 2010 74,480 Financial Futures Short DAX 4 (803,434) September 2010 2,924 Hang Seng 10 (1,350,285) August 2010 (5,853) Long Gilt 16 (3,044,743) September 2010 (5,427) Japanese 10 Year Bond 11 (18,004,154) September 2010 (106,613) Japanese 10 Year Mini Bond 47 (7,695,396) September 2010 (19,300) S & P 500 E-mini 6 (329,490) September 2010 (13,046) TOPIX 29 (2,834,410) September 2010 75,713 Gross Unrealized Appreciation Gross Unrealized Depreciation At July 31, 2010, the fund held the following forward foreign currency exchange contracts: Unrealized Forward Foreign Currency Foreign Appreciation Exchange Contracts Currency Amount Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 9/15/2010 3,230,554 2,669,374 2,905,725 236,351 Australian Dollar, Expiring 9/15/2010 477,000 411,876 429,038 17,162 Canadian Dollar, Expiring 9/15/2010 1,903,608 1,798,079 1,850,465 52,386 Canadian Dollar, Expiring 9/15/2010 3,384,192 3,244,205 3,289,715 45,510 Euro, Expiring 9/15/2010 335,792 424,596 437,566 12,970 Euro, Expiring 9/15/2010 373,801 471,401 487,095 15,694 Euro, Expiring 9/15/2010 282,407 356,084 368,001 11,917 Euro, Expiring 9/15/2010 53,100 67,557 69,194 1,637 Euro, Expiring 9/15/2010 159,300 202,397 207,582 5,185 Euro, Expiring 9/15/2010 79,650 101,215 103,791 2,576 Euro, Expiring 9/15/2010 238,950 305,002 311,373 6,371 Euro, Expiring 9/15/2010 1,569,000 2,028,283 2,044,544 16,261 Euro, Expiring 9/15/2010 392,250 507,901 511,136 3,235 Euro, Expiring 9/15/2010 653,750 844,573 851,893 7,320 Euro, Expiring 9/15/2010 1,637,614 2,121,797 2,133,954 12,157 Euro, Expiring 9/15/2010 228,866 294,985 298,232 3,247 Japanese Yen, Expiring 9/15/2010 248,300,864 2,726,858 2,875,211 148,353 Japanese Yen, Expiring 9/15/2010 274,437,799 3,003,423 3,177,864 174,441 Japanese Yen, Expiring 9/15/2010 28,743,840 315,592 332,840 17,248 Japanese Yen, Expiring 9/15/2010 59,084,560 648,456 684,172 35,716 Japanese Yen, Expiring 9/15/2010 23,953,200 263,077 277,367 14,290 Japanese Yen, Expiring 9/15/2010 15,968,800 175,783 184,911 9,128 Japanese Yen, Expiring 9/15/2010 31,937,600 350,431 369,823 19,392 Japanese Yen, Expiring 9/15/2010 56,928,000 632,606 659,200 26,594 Japanese Yen, Expiring 9/15/2010 6,419,000 72,491 74,329 1,838 Japanese Yen, Expiring 9/15/2010 28,885,500 326,467 334,481 8,014 Japanese Yen, Expiring 9/15/2010 19,257,000 217,647 222,987 5,340 Japanese Yen, Expiring 9/15/2010 9,628,500 109,055 111,494 2,439 Japanese Yen, Expiring 9/15/2010 45,497,000 520,354 526,834 6,480 New Zealand Dollar, Expiring 9/15/2010 743,405 490,387 537,399 47,012 New Zealand Dollar, Expiring 9/15/2010 1,966,293 1,308,843 1,421,412 112,569 New Zealand Dollar, Expiring 9/15/2010 159,660 107,989 115,416 7,427 New Zealand Dollar, Expiring 9/15/2010 328,190 221,999 237,245 15,246 New Zealand Dollar, Expiring 9/15/2010 133,050 90,030 96,181 6,151 New Zealand Dollar, Expiring 9/15/2010 88,700 59,622 64,120 4,498 New Zealand Dollar, Expiring 9/15/2010 177,400 120,641 128,241 7,600 New Zealand Dollar, Expiring 9/15/2010 53,600 38,342 38,747 405 New Zealand Dollar, Expiring 9/15/2010 160,800 114,933 116,240 1,307 New Zealand Dollar, Expiring 9/15/2010 80,400 57,414 58,120 706 New Zealand Dollar, Expiring 9/15/2010 241,200 173,893 174,361 468 Norwegian Krone, Expiring 9/15/2010 1,881,080 286,328 308,821 22,493 Norwegian Krone, Expiring 9/15/2010 508,400 76,943 83,465 6,522 Norwegian Krone, Expiring 9/15/2010 915,120 139,252 150,237 10,985 Norwegian Krone, Expiring 9/15/2010 762,600 116,348 125,198 8,850 Norwegian Krone, Expiring 9/15/2010 1,016,800 155,771 166,930 11,159 Norwegian Krone, Expiring 9/15/2010 1,523,200 235,956 250,067 14,111 Norwegian Krone, Expiring 9/15/2010 1,332,800 206,425 218,809 12,384 Norwegian Krone, Expiring 9/15/2010 380,800 59,172 62,517 3,345 Norwegian Krone, Expiring 9/15/2010 571,200 88,859 93,775 4,916 Norwegian Krone, Expiring 9/15/2010 181,700 29,036 29,830 794 Norwegian Krone, Expiring 9/15/2010 817,650 131,000 134,236 3,236 Norwegian Krone, Expiring 9/15/2010 272,550 43,511 44,745 1,234 Norwegian Krone, Expiring 9/15/2010 545,100 87,106 89,490 2,384 Swedish Krona, Expiring 9/15/2010 19,582,786 2,463,963 2,711,459 247,496 Swedish Krona, Expiring 9/15/2010 824,400 103,501 114,148 10,647 Swedish Krona, Expiring 9/15/2010 3,050,280 384,142 422,346 38,204 Swedish Krona, Expiring 9/15/2010 1,236,600 155,685 171,221 15,536 Swedish Krona, Expiring 9/15/2010 1,483,920 186,610 205,466 18,856 Swedish Krona, Expiring 9/15/2010 1,648,800 208,894 228,295 19,401 Swedish Krona, Expiring 9/15/2010 997,500 134,624 138,115 3,491 Swedish Krona, Expiring 9/15/2010 332,500 44,923 46,038 1,115 Swedish Krona, Expiring 9/15/2010 1,496,250 203,383 207,173 3,790 Swedish Krona, Expiring 9/15/2010 498,750 67,322 69,057 1,735 Swiss Franc, Expiring 9/15/2010 127,600 117,995 122,551 4,556 Swiss Franc, Expiring 9/15/2010 191,400 177,040 183,826 6,786 Swiss Franc, Expiring 9/15/2010 446,600 412,361 428,928 16,567 Swiss Franc, Expiring 9/15/2010 510,400 472,263 490,203 17,940 Swiss Franc, Expiring 9/15/2010 237,400 224,832 228,006 3,174 Swiss Franc, Expiring 9/15/2010 1,068,300 1,014,645 1,026,026 11,381 Swiss Franc, Expiring 9/15/2010 356,100 337,211 342,009 4,798 Swiss Franc, Expiring 9/15/2010 712,200 674,438 684,017 9,579 Sales: Proceeds ($) British Pound, Expiring 9/15/2010 787,981 1,146,110 1,236,182 (90,072) British Pound, Expiring 9/15/2010 1,167,380 1,700,523 1,831,383 (130,860) British Pound, Expiring 9/15/2010 963,087 1,401,484 1,510,888 (109,404) British Pound, Expiring 9/15/2010 225,720 329,574 354,109 (24,535) British Pound, Expiring 9/15/2010 125,400 182,870 196,727 (13,857) British Pound, Expiring 9/15/2010 188,100 274,513 295,091 (20,578) British Pound, Expiring 9/15/2010 250,800 367,838 393,454 (25,616) British Pound, Expiring 9/15/2010 463,980 676,984 727,890 (50,906) British Pound, Expiring 9/15/2010 963,450 1,470,919 1,511,458 (40,539) British Pound, Expiring 9/15/2010 321,150 488,934 503,819 (14,885) British Pound, Expiring 9/15/2010 642,300 977,870 1,007,639 (29,769) British Pound, Expiring 9/15/2010 214,100 327,121 335,879 (8,758) British Pound, Expiring 9/15/2010 363,750 555,850 570,650 (14,800) British Pound, Expiring 9/15/2010 873,000 1,335,699 1,369,560 (33,861) British Pound, Expiring 9/15/2010 218,250 333,949 342,390 (8,441) British Pound, Expiring 9/15/2010 568,227 867,000 891,433 (24,433) British Pound, Expiring 9/15/2010 79,413 121,145 124,583 (3,438) Canadian Dollar, Expiring 9/15/2010 69,000 66,810 67,074 (264) Canadian Dollar, Expiring 9/15/2010 207,000 199,749 201,221 (1,472) Canadian Dollar, Expiring 9/15/2010 103,500 99,865 100,611 (746) Canadian Dollar, Expiring 9/15/2010 310,500 301,249 301,832 (583) Euro, Expiring 9/15/2010 1,405,203 1,678,114 1,831,102 (152,988) Euro, Expiring 9/15/2010 2,690,681 3,221,082 3,506,192 (285,110) Euro, Expiring 9/15/2010 2,205,476 2,649,108 2,873,928 (224,820) Euro, Expiring 9/15/2010 71,820 86,469 93,588 (7,119) Euro, Expiring 9/15/2010 59,850 72,128 77,990 (5,862) Euro, Expiring 9/15/2010 147,630 178,064 192,375 (14,311) Euro, Expiring 9/15/2010 39,900 47,988 51,993 (4,005) Euro, Expiring 9/15/2010 79,800 96,677 103,986 (7,309) Euro, Expiring 9/15/2010 522,000 639,976 680,212 (40,236) Euro, Expiring 9/15/2010 566,000 698,412 737,547 (39,135) Euro, Expiring 9/15/2010 141,500 174,574 184,387 (9,813) Euro, Expiring 9/15/2010 495,250 610,911 645,354 (34,443) Euro, Expiring 9/15/2010 212,250 262,071 276,580 (14,509) Japanese Yen, Expiring 9/15/2010 35,143,108 404,069 406,941 (2,872) Japanese Yen, Expiring 9/15/2010 4,911,452 56,333 56,872 (539) Norwegian Krone, Expiring 9/15/2010 4,056,984 602,875 666,044 (63,169) Norwegian Krone, Expiring 9/15/2010 4,859,466 734,143 797,789 (63,646) Swedish Krona, Expiring 9/15/2010 3,023,911 408,701 418,695 (9,994) Swedish Krona, Expiring 9/15/2010 422,609 57,361 58,515 (1,154) Swiss Franc, Expiring 9/15/2010 832,127 718,218 799,199 (80,981) Swiss Franc, Expiring 9/15/2010 2,249,825 1,967,232 2,160,797 (193,565) Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Significant Unadjusted Quoted Level 2 - Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 18,329,676 - - Equity Securities - Foreign+ 15,812,315 583 - Mutual Funds 11,517,000 - - U.S. Treasury - 12,812,499 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 1,660,106 - Futures++ 341,253 - - Options Purchased 1,944,938 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (1,903,397) - Futures++ (186,424) - - + See Statement of Investments for country and industry classification. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments in debt securities excluding short-term investments (other than U.S.Treasury Bills), financial futures, options and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment
